Exhibit 10.2

 

 

ABL/BOND INTERCREDITOR AGREEMENT

dated as of May 29, 2013,

among

SUNTRUST BANK,

as ABL Agent,

WILMINGTON TRUST, NATIONAL ASSOCIATION

as Notes Collateral Agent,

Each ADDITIONAL PARI NOTES DEBT AGENT from time to time party hereto,

BUILDERS FIRSTSOURCE, INC.,

as Parent Borrower,

and

the other GRANTORS

from time to time party hereto

 

 

 



--------------------------------------------------------------------------------

CONTENTS

 

            Page  

ARTICLE I DEFINITIONS

     1   

SECTION 1.01.

     Construction; Certain Defined Terms      1   

ARTICLE II SUBORDINATION OF JUNIOR LIENS; CERTAIN AGREEMENTS

     14   

SECTION 2.01.

     Subordination of Junior Liens      14   

SECTION 2.02.

     No Action With Respect to Junior Secured Obligations Collateral Subject to
Senior Liens      15   

SECTION 2.03.

     No Duties of Senior Representative      16   

SECTION 2.04.

     No Interference; Payment Over; Reinstatement      17   

SECTION 2.05.

     Release of Liens; Automatic Release of Junior Liens      18   

SECTION 2.06.

     Certain Agreements With Respect to Insolvency or, Liquidation Proceedings
     19   

SECTION 2.07.

     Reinstatement      23   

SECTION 2.08.

     Entry Upon Premises by the ABL Agent and the ABL Secured Parties;
Intellectual Property License      23   

SECTION 2.09.

     Insurance      25   

SECTION 2.10.

     Refinancing and Additional Secured Debt      26   

SECTION 2.11.

     Modification; No Interference      27   

SECTION 2.12.

     Legends      28   

SECTION 2.13.

     Junior Secured Obligations Secured Parties Rights as Unsecured Creditors   
  28   

SECTION 2.14.

     No New Liens      28   

SECTION 2.15.

     Set-Off and Tracing of and Priorities in Proceeds      29    ARTICLE III
GRATUITOUS BAILMENT FOR PERFECTION OF CERTAIN SECURITY INTERESTS; RIGHTS UNDER
PERMITS AND LICENSES      29   

SECTION 3.01.

     General      29   

SECTION 3.02.

     Deposit Accounts      30   

SECTION 3.03.

     Rights under Permits and Licenses      31   

ARTICLE IV EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS

     32   

ARTICLE V CONSENT OF GRANTORS

     32   

ARTICLE VI REPRESENTATIONS AND WARRANTIES

     32   

SECTION 6.01.

     Representations and Warranties of Each Party      32   

SECTION 6.02.

     Representations and Warranties of Each Representative      33   

ARTICLE VII MISCELLANEOUS

     33   

SECTION 7.01.

     Notices      33   

SECTION 7.02.

     Waivers; Amendment      34   

SECTION 7.03.

     Parties in Interest      34   

SECTION 7.04.

     Survival of Agreement      34   



--------------------------------------------------------------------------------

SECTION 7.05.

     Counterparts      34   

SECTION 7.06.

     Severability      35   

SECTION 7.07.

     Governing Law; Jurisdiction; Consent to Service of Process      35   

SECTION 7.08.

     WAIVER OF JURY TRIAL      35   

SECTION 7.09.

     Headings      36   

SECTION 7.10.

     Conflicts      36   

SECTION 7.11.

     Provisions Solely to Define Relative Rights      36   

SECTION 7.12.

     Certain Terms Concerning the ABL Agent and each Pari Notes Debt Agent;
Force Majeure      36   

Exhibits:

        EXHIBIT A      Form of Grantor Intercreditor Agreement Joinder   
EXHIBIT B      Form of Lien Sharing and Priority Confirmation Joinder   

Schedules:

        SCHEDULE 1      Security Documents   

 

-2-



--------------------------------------------------------------------------------

This ABL/BOND INTERCREDITOR AGREEMENT, dated as of May 29, 2013 (as amended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof, this “Agreement”), is entered into by and among SUNTRUST BANK, as
agent for the ABL Secured Parties referred to herein (in such capacity, and
together with its successors in such capacity, the “Original ABL Agent”),
WILMINGTON TRUST, NATIONAL ASSOCIATION, a national banking association, as
collateral agent for the Notes Secured Parties (the “Original Notes Collateral
Agent”), BUILDERS FIRSTSOURCE, INC., a Delaware corporation (the “Parent
Borrower”) and each of the Subsidiaries of the Parent Borrower listed on the
signature pages hereto (the “Subsidiary Grantors” and together with the Parent
Borrower, the “Grantors”).

Reference is made to (a) the ABL Credit Agreement (such term and each other
capitalized term used and not otherwise defined herein having the meaning
assigned to it in Article I) and (b) the Indenture.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the ABL Agent (for itself and on behalf of the ABL Secured
Parties), the Notes Collateral Agent (for itself and on behalf of the Notes
Secured Parties) and each Additional Pari Notes Debt Agent (on behalf of the
Additional Pari Notes Debt Secured Parties of the applicable Series), if any,
and the Grantors agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Construction; Certain Defined Terms.

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument, other document,
statute or regulation herein or in any Annex, Schedule or Exhibit of this
Agreement shall be construed as referring to such agreement, instrument, other
document, statute or regulation as from time to time amended, restated, amended
and restated, renewed, extended, supplemented or otherwise modified from time to
time, (ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, but shall not be deemed to include the
Subsidiaries of such Person unless express reference is made to such
Subsidiaries, (iii) the words “herein,” “hereof and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections, Schedules, Exhibits and Annexes shall be construed to refer
to Articles, Sections and Annexes of this Agreement, (v) unless otherwise
expressly qualified herein, the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights and (vi) the term “or” is not exclusive.

(b) All terms used in this Agreement that are defined in Article 1, 8 or 9 of
the New York UCC (whether capitalized herein or not) and not otherwise defined
herein have the meanings assigned to them in Article 1, 8 or 9 of the New York
UCC. If a term is defined in Article 9 of the New York UCC and another Article
of the UCC, such term shall have the meaning assigned to it in Article 9 of the
New York UCC.



--------------------------------------------------------------------------------

(c) As used in this Agreement, the following terms have the meanings specified
below:

“ABL Agent” means the Original ABL Agent, and, from and after the date of
execution and delivery of an ABL Substitute Facility or any Additional ABL
Facility, the agent, collateral agent, trustee or other representative of the
lenders or holders of the ABL Debt Obligations evidenced thereunder or governed
thereby, in each case, together with its successors in such capacity.

“ABL Credit Agreement” means the credit agreement, dated as of the date hereof,
among each Borrower named therein, the ABL Agent, the lenders party thereto from
time to time and the other agents named therein, and any credit agreement, loan
agreement, note agreement, promissory note, indenture or any other agreement or
instrument evidencing or governing the terms of any ABL Substitute Facility, in
each case (as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time in each case, to the extent not prohibited
by the terms hereof).

“ABL Debt Documents” means the ABL Credit Agreement, the ABL Security Documents,
the other “Loan Documents” (as defined in the ABL Credit Agreement) and all
other loan documents, notes, guarantees, instruments and agreements governing or
evidencing, or executed or delivered in connection with, any ABL Substitute
Facility or any Additional ABL Facility, as applicable.

“ABL Debt Obligations” means the “Obligations” as defined in the ABL Credit
Agreement (or any similar term of any ABL Substitute Facility or any Additional
ABL Facility, as applicable) or any supplement thereto or refinancing thereof.
ABL Debt Obligations shall expressly include (i) any unpaid principal, interest,
penalties, fees, expenses, guarantee obligations, indemnifications,
reimbursements, costs, damages and other liabilities, including all interest,
fees and expenses incurred upon an Event of Default or accruing after the date
of any filing by or against any Grantor of any petition or complaint initiating
any Insolvency or Liquidation Proceeding, regardless of whether any ABL Secured
Party’s claim therefor is (a) enforceable, allowable or allowed as a claim in
the Insolvency or Liquidation Proceeding commenced by the filing of such
petition or complaint, or (b) enforceable, allowable or allowed as a claim under
the ABL Credit Agreement or any related loan documentation or applicable law,
(ii) any Cash Management Obligations and (iii) any Designated Hedge Obligations
as defined in the ABL Credit Agreement (or any similar term of any ABL
Substitute Facility or any Additional ABL Facility, as applicable), in each case
regardless of whether such obligation is direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred.

“ABL Facility Collateral” means all assets and properties subject to Liens
created by the ABL Security Documents to secure the ABL Debt Obligations.

“ABL First Lien Collateral” means all present and future right, title and
interest of the Grantors in and to the following types of ABL Facility
Collateral, whether now owned or hereafter acquired, existing or arising, and
wherever located:

(a) (i) accounts (including credit card receivables) and (ii) all other rights
to payment arising from services rendered or from the sale, lease, use or other
disposition of inventory, whether such rights to payment constitute payment
intangibles, letter-of-credit rights or any other classification of property, or
are evidenced in whole or in part by instruments, chattel paper or documents;

(b) inventory and documents relating to inventory;

 

-2-



--------------------------------------------------------------------------------

(c) all rights of an unpaid vendor with respect to inventory;

(d) deposit accounts (other than separately maintained insurance deposit
accounts), commodity accounts, securities accounts and lockboxes, including all
money and certificated securities, uncertificated securities (other than Capital
Stock of Parent Borrower and the other Guarantors), securities entitlements and
related investment property (including all cash, marketable securities and other
funds held in or on deposit in any deposit account, commodity account or
securities account), and all cash and cash equivalents, including cash and cash
equivalents securing reimbursement obligations in respect of letters of credit
or other ABL Obligations;

(e) instruments, chattel paper and general intangibles pertaining to the other
items of property included within clauses (a), (b), (c), (d), (f) and (g) of
this definition (other than any Capital Stock of Parent Borrower and the other
Guarantors and Intellectual Property);

(f) books and records, supporting obligations, documents and related letters of
credit, letter-of-credit rights, commercial tort claims or other claims and
causes of action, in each case, to the extent arising out of, related to or
given in exchange or settlement of any of the foregoing; and

(g) all substitutions, replacements, accessions, products and proceeds
(including, without limitation, insurance proceeds, licenses, royalties, income,
payments, claims, damages and proceeds of suit) of all or any of the foregoing;

provided that, subject to clauses (c) and (d) of Section 3.02 hereof, in no case
shall ABL First Lien Collateral include any identifiable cash proceeds from a
sale, lease, conveyance or other disposition of any Notes First Lien Collateral
that has been deposited in the Collateral Proceeds Account in accordance with
the terms of the Pari Notes Debt Documents, until such time as such cash
proceeds are released therefrom in accordance with the terms of the Pari Notes
Debt Documents.

“ABL Lender” means a “Lender” under (and as defined in) the ABL Credit Agreement
(or under any ABL Substitute Facility or any Additional ABL Facility, as
applicable, or any other similar term used in any ABL Substitute Facility or any
Additional ABL Facility, as applicable).

“ABL Liens” means Liens on the ABL Facility Collateral created under the ABL
Security Documents to secure the ABL Debt Obligations (including Liens on such
Collateral under the security documents associated with any ABL Substitute
Facility or any Additional ABL Facility, as applicable).

“ABL Secured Parties” means, at any time, the “Secured Creditors” as defined in
the ABL Security Documents (or any similar term of any ABL Substitute Facility
or any Additional ABL Facility, as applicable).

“ABL Security Documents” means each agreement listed in part A of Schedule 1
hereto, and any other security agreements, pledge agreements, collateral
assignments, mortgages, deeds of trust, control agreements, guarantees, notes or
any other documents or instruments now existing or entered into after the date
hereof that create, perfect or otherwise relate to Liens on any assets or
properties of any Grantor to secure any ABL Debt Obligations (including any such
agreements, assignments, mortgages, deeds of trust and other documents or
instruments associated with any ABL Substitute Facility or any Additional ABL
Facility, as applicable).

 

-3-



--------------------------------------------------------------------------------

“ABL Substitute Facility” means any facility with respect to which the
requirements contained in Section 2.10(a) of this Agreement have been satisfied
and the proceeds or commitments of which are used, among other things, to
Replace the ABL Credit Agreement then in existence. For the avoidance of doubt,
no ABL Substitute Facility shall be required to be a revolving or asset-based
loan facility and may be a facility evidenced or governed by a credit agreement,
loan agreement, note agreement, promissory note, indenture or any other
agreement or instrument; provided that any ABL Lien securing such ABL Substitute
Facility shall be subject to the terms of this Agreement for all purposes
(including the lien priorities as set forth herein as of the date hereof).

“Account Agreement” means any lockbox account agreement, pledged account
agreement, blocked account agreement, deposit account control agreement,
securities account control agreement, or any similar deposit or securities
account agreements among any Pari Notes Debt Agent and/or the ABL Agent, one or
more Grantors and the relevant financial institution depository or securities
intermediary.

“Additional ABL Facility” means one or more debt facilities, commercial paper
facilities or indentures for which the requirements of Section 2.10(b) of this
Agreement have been satisfied, in each case with banks, other lenders or
trustees, providing for term loans, revolving credit loans, Notes, letters of
credit, notes or other borrowings, in each case, as amended, restated, modified,
renewed, refunded, restated, restructured, increased, supplemented, replaced or
refinanced in whole or in part from time to time in accordance with each
applicable Secured Document; provided that any ABL Lien securing such Additional
ABL Facility shall be subject to the terms of this Agreement for all purposes
(including the lien priorities as set forth herein as of the date hereof).

“Additional Pari Notes Debt” means any secured debt ranking equal in right of
security with the Notes Debt issued pursuant to an Additional Pari Notes Debt
Facility and permitted under the ABL Credit Agreement and the Indenture.

“Additional Pari Notes Debt Agent” means, with respect to any Series of
Additional Pari Notes Debt Obligations, the person or entity that, pursuant to
the Additional Pari Notes Debt Documents relating to such Additional Pari Notes
Debt Obligations, holds Liens on the Collateral on behalf of the Additional Pari
Notes Debt Secured Parties thereunder.

“Additional Pari Notes Debt Collateral” means, with respect to any Series of
Additional Pari Notes Debt Obligations, all assets and properties subject to
Liens created by the Additional Pari Notes Debt Security Documents to secure
such Additional Pari Notes Debt Obligations.

“Additional Pari Notes Debt Documents” means each Additional Pari Notes Debt
Facility and the Additional Pari Notes Debt Security Documents.

“Additional Pari Notes Debt Facility” means one or more debt facilities,
commercial paper facilities or indentures for which the requirements of
Section 2.10(b) of this Agreement have been satisfied, in each case with banks,
other lenders or trustees, providing for revolving credit loans, term loans,
Notes, letters of credit, notes or other borrowings, in each case, as amended,
restated, modified, renewed, refunded, restated, restructured, increased,
supplemented, replaced or refinanced in whole or in part from time to time in
accordance with each applicable Secured Document; provided that neither the ABL
Credit Agreement nor the Indenture shall constitute an Additional Pari Notes
Debt Facility at any time.

 

-4-



--------------------------------------------------------------------------------

“Additional Pari Notes Debt Lien” means a Lien granted pursuant to any
Additional Pari Notes Debt Security Document to an Additional Pari Notes Debt
Agent or Additional Pari Notes Debt Secured Party at any time upon any property
of any Grantor that is Collateral to secure a Series of Additional Pari Notes
Debt Obligations.

“Additional Pari Notes Debt Obligations” means, with respect to any Grantor, any
obligations of such Grantor owed to any Additional Pari Notes Debt Secured Party
under the Additional Pari Notes Debt Documents.

“Additional Pari Notes Debt Secured Parties” means, with respect to any Series
of Additional Pari Notes Debt Obligations, at any time, the Additional Pari
Notes Debt Agent and the other holders from time to time of Additional Pari
Notes Debt Obligations of such Series.

“Additional Pari Notes Debt Security Documents” means the Additional Pari Notes
Debt Facility (insofar as the same grants a Lien on any collateral) and all
collateral trust agreements, security agreements, pledge agreements, collateral
assignments, mortgages, deeds of trust, control agreements, guarantees, notes
and any other documents or instruments now existing or entered into after the
date hereof that create Liens on any assets or properties of any Grantor to
secure any Additional Pari Notes Debt Obligations of the Grantors owed
thereunder to any Additional Pari Notes Debt Secured Parties.

“Agreement” has the meaning assigned to that term in the preamble hereto.

“Bankruptcy Code” means, Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto, as
hereafter amended.

“Bankruptcy Law” means the Bankruptcy Code and any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, suspension of payments,
reorganization or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York, Wilmington, Delaware or Atlanta,
Georgia are authorized or required by law to remain closed.

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting) of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) or any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, but in no event will Capital Stock
include any debt securities convertible or exchangeable into equity unless and
until actually converted or exchanged.

“Cash Management Agreement” has the meaning assigned to that term in the ABL
Credit Agreement (or any similar term of any ABL Substitute Facility or any
Additional ABL Facility, as applicable).

 

-5-



--------------------------------------------------------------------------------

“Cash Management Bank” has the meaning assigned to that term in the ABL Credit
Agreement (or any similar term of any ABL Substitute Facility or any Additional
ABL Facility, as applicable).

“Cash Management Obligations” means Obligations owing to any Cash Management
Bank with respect to any Cash Management Agreement.

“Closing Date” means the date first written above.

“Collateral” means all of the assets and property of any Grantor, whether real,
personal or mixed, constituting the ABL Facility Collateral and the Pari Notes
Debt Collateral.

“Collateral Proceeds Account” means one or more deposit accounts or securities
accounts established or maintained by any Grantor or a Pari Notes Debt Agent or
its agent for the sole purpose of holding the proceeds of any sale or other
disposition of any Notes First Lien Collateral that are required to be held in
trust in such account or accounts pursuant to the terms of any Pari Notes Debt
Document.

“Controlling ABL Agent” means the ABL Agent in respect of the ABL Credit
Agreement or, to the extent the ABL Credit Agreement is no longer in effect, any
ABL Substitute Facility or, to the extent neither the ABL Credit Agreement nor
any ABL Substitute Facility is outstanding, the ABL Agent in respect of any
Additional ABL Facility.

“Controlling Notes Debt Agent” means (i) for so long as there is only one Series
of Pari Notes Debt, the Pari Notes Debt Agent for such Series and (ii) at any
time when there is more than one Series of Pari Notes Debt, the “Applicable
Collateral Agent,” as such term is defined in the Pari Passu Intercreditor
Agreement (as such term is defined in the Indenture).

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

“Deposit Accounts” has the meaning assigned to that term in Section 3.02(a).

“DIP Financing” has the meaning assigned to that term in Section 2.06(b).

“DIP Financing Liens” has the meaning assigned to that term in Section 2.06(b).

“DIP Lenders” has the meaning assigned to that term in Section 2.06(b).

“Discharge of Senior Secured Debt Obligations” means, with respect to any
particular Senior Secured Obligations, the occurrence of all of the following:

(a) termination or expiration of all commitments to extend credit (other than
Banking Services Obligations and Secured ABL Swap Obligations or similar Senior
Secured Obligations) that would constitute such Senior Secured Obligations;

 

-6-



--------------------------------------------------------------------------------

(b) payment in full in cash of the principal of, interest and premium (if any)
on, fees and other charges comprising such Senior Secured Obligations (other
than any undrawn letters of credit) (including, in any event, all such interest,
fees and other charges allowable under applicable law);

(c) discharge or cash collateralization (at the lower of (i) 103 % of the
aggregate undrawn amount, and (ii) the percentage of the aggregate undrawn
amount required for release of Liens under the terms of the applicable Senior
Documents) of all outstanding letters of credit constituting such Senior Secured
Obligations; and

(d) payment in full in cash of all other such Senior Secured Obligations that
are outstanding and unpaid at the time the principal of and interest and premium
on all such Senior Secured Obligations are paid in full in cash (other than any
obligations for taxes, costs, indemnification, reimbursements, damages and other
liabilities in respect of which no claim or demand for payment has been made at
such time); provided that the Discharge of Senior Secured Debt Obligations shall
not be deemed to have occurred in connection with a Replacement as contemplated
by Section 2.10(a).

“Enforcement Notice” means a written notice delivered, at a time when an Event
of Default has occurred and is continuing, by either the ABL Agent or any Pari
Notes Debt Agent to the other specifying the relevant Event of Default.

“Event of Default” means an “Event of Default” under and as defined in the ABL
Credit Agreement, the Indenture or any Additional Pari Notes Debt Document, as
the context may require.

“Grantor” means the “Grantors” as defined in the preamble hereto and each other
direct or indirect Subsidiary of the Parent Borrower that shall have granted any
Lien in favor of the ABL Agent or any Pari Notes Debt Agent on any of its assets
or properties to secure both (i) the ABL Debt Obligations and (ii) any Pari
Notes Debt Obligations.

“Indenture” means the Indenture, dated as of the date hereof, among the Grantor
and Wilmington Trust, National Association as Trustee and the Notes Collateral
Agent, and any credit agreement, loan agreement, note agreement, promissory
note, indenture or any other agreement or instrument evidencing or governing the
terms of any Notes Substitute Facility, in each case (as the same may be
amended, amended and restated, supplemented or otherwise modified from time to
time in each case, to the extent not prohibited by the terms hereof).

“Insolvency or Liquidation Proceeding” means:

(a) any case commenced by or, against any Grantor under the Bankruptcy Code, any
other proceeding for the reorganization, recapitalization or adjustment or
marshaling of the assets or liabilities of any Grantor, any receivership or
assignment for the benefit of creditors relating to any Grantor or any similar
case or proceeding relative to any Grantor or its creditors, as such, in each
case whether or not voluntary;

(b) any liquidation, dissolution, marshaling of assets or liabilities or other
winding up of or relating to any Grantor, in each case whether or not voluntary
and whether or not involving bankruptcy or insolvency, in each case to the
extent not permitted under the Senior Documents;

 

-7-



--------------------------------------------------------------------------------

(c) any proceeding seeking the appointment of any trustee, receiver, liquidator,
custodian or other insolvency official with similar powers with respect to any
Grantor or any of its assets; or

(d) any other proceeding of any type or nature in which substantially all claims
of creditors of any Grantor are determined and any payment or distribution is or
may be made on account of such claims.

“Intellectual Property” means, with respect to Person, all intellectual and
similar property of every kind and nature now owned or hereafter acquired by
such Person, including Patents, Copyrights, Trademarks and all related
documentation and registrations and all additions, improvements or accessions to
any of the foregoing.

“Intercreditor Agreement Joinder” means an agreement substantially in the form
of Exhibit A.

“Intercreditor Borrowing Base” means, as of any date, an amount equal to the sum
of (1) 85% of the aggregate book value of all accounts receivable of the Parent
Borrower and its restricted subsidiaries; (2) 70% of the aggregate book value of
all inventory owned by the Parent Borrower and its restricted subsidiaries; and
(3) $30,000,000, all calculated on a consolidated basis in accordance with GAAP.

“Junior Documents” means (a) in respect of the Notes First Lien Collateral, the
ABL Debt Documents and (b) in respect of the ABL First Lien Collateral, the Pari
Notes Debt Documents.

“Junior Liens” means (a) in respect of the ABL First Lien Collateral, the Pari
Notes Debt Liens on such Collateral, and (b) in respect of the Notes First Lien
Collateral, the ABL Liens on such Collateral.

“Junior Representative” means (a) with respect to the Notes First Lien
Collateral, the ABL Agent and (b) with respect to the ABL First Lien Collateral,
each Pari Notes Debt Agent.

“Junior Secured Obligations” means (a) with respect to the Pari Notes Debt
Obligations (to the extent such Obligations are secured, or intended to be
secured, by the Notes First Lien Collateral), the ABL Debt Obligations and
(b) with respect to ABL Debt Obligations (to the extent such Obligations are
secured, or intended to be secured, by the ABL First Lien Collateral), the Pari
Notes Debt Obligations.

“Junior Secured Obligations Collateral” means the Collateral in respect of which
any Junior Representative (on behalf of itself and the applicable Junior Secured
Obligations Secured Parties) holds a Junior Lien.

“Junior Secured Obligations Secured Parties” means (a) with respect to the Notes
First Lien Collateral, the ABL Secured Parties and (b) with respect to the ABL
First Lien Collateral, the Pari Notes Debt Secured Parties.

“Junior Secured Obligations Security Documents” means (a) with respect to the
ABL First Lien Collateral, the Pari Notes Debt Security Documents, and (b) with
respect to the Notes First Lien Collateral, the ABL Security Documents.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge, trust (deemed or statutory) or
security interest in, on or of such

 

-8-



--------------------------------------------------------------------------------

asset, whether or not filed, recorded or otherwise perfected under applicable
law, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities; provided that in
no event shall an operating lease be deemed to be a Lien.

“Lien Sharing and Priority Confirmation Joinder” means an agreement
substantially in the form of Exhibit B.

“Maximum ABL Facility Amount” means the greatest of (i) a principal amount of
$175,0000,000, (ii) an amount equal to the Intercreditor Borrowing Base at the
time the applicable ABL Debt Obligations were incurred and (iii) an amount equal
to the aggregate principal amount of all Qualifying ABL Debt.

“Maximum Note Amount” shall mean the greater of (i) a principal amount of
$350,000,000 and (ii) an amount equal to the aggregate principal amount of all
Qualifying Notes Debt.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Notes Collateral” means all assets and properties subject to Liens created by
the Pari Notes Debt Security Documents to secure the Pari Notes Debt
Obligations.

“Notes Collateral Agent” means the Original Notes Collateral Agent, and, from
and after the date of execution and delivery of a Notes Substitute Facility, the
agent, collateral agent, trustee or other representative of the lenders or other
holders of the indebtedness and other obligations evidence thereunder or
governed thereby, in each case, together with its successors in such capacity.

“Notes Debt” means all “Obligations” as defined in the Indenture (or any similar
term of any Notes Substitute Facility). Notes Debt shall expressly include any
principal, interest, penalties, fees, expenses, indemnifications,
reimbursements, damages and other liabilities, including all interest, fees and
expenses incurred upon an Event of Default or accruing after the date of any
filing by or against any Grantor of any petition or complaint initiating any
Insolvency or Liquidation Proceeding, regardless of whether any Notes Secured
Party’s claim is (a) enforceable, allowable or allowed as a claim in the
Insolvency or Liquidation Proceeding commenced by the filing of such petition or
complaint, or (b) enforceable, allowable or allowed as a claim under the
Indenture or applicable law.

“Notes Documents” means the Indenture, the Notes Security Documents and all
other loan documents, notes, guarantees, instruments and agreements governing or
evidencing any Notes Substitute Facility.

“Notes First Lien Collateral” means all present and future right, title and
interest of the Grantors in the Notes Collateral other than ABL First Lien
Collateral, whether now owned or hereafter acquired, existing or arising, and
wherever located, including, without limitation, to the extent constituting
Notes Collateral:

(a) Capital Stock of Subsidiaries held by the Grantors;

(b) equipment;

 

-9-



--------------------------------------------------------------------------------

(c) Real Estate Assets;

(d) Intellectual Property;

(e) all general intangibles and investment property that do not constitute ABL
First Lien Collateral;

(f) documents of title related to equipment;

(g) books and records, supporting obligations and related letters of credit,
commercial tort claims or other claims and causes of action, in each case, to
the extent related primarily to the foregoing; and

(h) substitutions, replacements, accessions, products and proceeds (including,
without limitation, insurance proceeds, licenses, royalties, income, payments,
claims, damages and proceeds of suit) of any or all of the foregoing.

“Notes Holder” means a “Holder” under (and as defined in) the Indenture (or any
similar term under any Notes Substitute Facility).

“Notes Lien” means a Lien granted by the Notes Security Documents to the Notes
Collateral Agent at any time upon any property of any other Grantor to secure
Notes Debt.

“Notes Security Documents” means each agreement listed in Part B of Schedule 1
hereto and any other security agreements, pledge agreements, collateral
assignments, mortgages, deeds of trust, control agreements, guarantees, notes or
any other documents or instruments now existing or entered into after the date
hereof that create, perfect or otherwise relate to Liens on any assets or
properties of any Grantor or any of its Subsidiaries to secure any Notes Debt
(including any such agreements, assignments, mortgages, deeds of trust and other
documents or instruments associated with any Notes Substitute Facility).

“Notes Secured Parties” means, at any time, the “Secured Parties” as defined in
the Notes Security Documents (or any similar term of any Notes Substitute
Facility).

“Notes Substitute Facility” means any facility with respect to which the
requirements contained in Section 2.10(a) of this Agreement have been satisfied,
the proceeds of which are used to, among other things, Replace the Indenture.
For the avoidance of doubt, no Notes Substitute Facility shall be required to be
evidenced by notes or other instruments and may be a facility evidenced or
governed by a credit agreement, loan agreement, note agreement, promissory note,
indenture or any other agreement or instrument; provided that any such Notes
Substitute Facility shall be subject to the terms of this Agreement for all
purposes (including the lien priority as set forth herein as of the date hereof)
as the other Liens securing the Notes Debt are subject to under this Agreement.

“Obligations” means, with respect to any Secured Parties, any principal,
interest, penalties, fees, expenses, indemnifications, reimbursements, damages
and other liabilities, including all interest, fees and expenses incurred upon
an Event of Default or accruing after the commencement of any Insolvency or
Liquidation Proceeding, regardless of whether any Secured Party’s claim is
(a) enforceable, allowable or allowed as a claim in the Insolvency or
Liquidation Proceeding commenced by the filing of such petition or complaint, or
(b) enforceable, allowable or allowed as a claim under the Secured Documents or
applicable law, even if such interest, fees and expenses are not enforceable,
allowable or allowed as a claim in such proceeding under the Secured Documents
of such Secured Party.

 

-10-



--------------------------------------------------------------------------------

“Officer” means the chief executive officer, any senior vice president, the
chief operating officer, chief accounting officer or any chief financial
officer, controller, or secretary of such Person and any other officer or
similar official thereof responsible for the administration of the obligations
of such Person in respect of this Agreement. Any document delivered hereunder
that is signed by an Officer of a Grantor shall be conclusively presented to
have been authorized by all necessary corporate, partnership and/or other action
on the part of such Grantor and such Officer shall be conclusively presumed to
have acted on behalf of such Grantor.

“Officer’s Certificate” means a certificate signed on behalf of applicable
Grantor by an Officer of such Grantor, who must be the principal executive
officer, the principal financial officer, the treasurer or the principal
accounting officer of such Grantor.

“Original ABL Agent” has the meaning assigned to that term in the preamble
hereto.

“Original Notes Collateral Agent” has the meaning assigned to that term in the
preamble hereto.

“Parent Borrower” has the meaning assigned to that term in the preamble hereto

“Pari Notes Debt Agents” means the Notes Collateral Agent and each Additional
Pari Notes Debt Agent.

“Pari Notes Debt Collateral” means the Notes Collateral and any Additional Pari
Notes Debt Collateral.

“Pari Notes Debt Documents” means the Notes Documents and any Additional Pari
Notes Debt Documents.

“Pari Notes Debt Facility” means the Notes Facility (as defined in the
Indenture) and any Additional Pari Notes Debt Facility.

“Pari Notes Debt Lien” means each Notes Lien and each Additional Pari Notes Debt
Lien.

“Pari Notes Debt Obligations” means the Notes Debt and any Additional Pari Notes
Debt Obligations.

“Pari Notes Debt Secured Parties” means the Notes Secured Parties and any
Additional Pari Notes Debt Secured Parties.

“Pari Notes Debt Security Documents” means the Notes Security Documents and the
Additional Pari Notes Debt Security Documents.

“Patents” means, with respect to any Person, all of such Grantor’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part

 

-11-



--------------------------------------------------------------------------------

thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future infringements thereof;
(e) all rights to sue for past, present, and future infringements thereof; and
(f) all rights corresponding to any of the foregoing throughout the world.

“Permitted Subordination” has the meaning assigned thereto in Section 2.01(d).

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, joint-stock company, trust, unincorporated
organization, association, corporation, government or any agency or political
subdivision thereof or any other entity.

“Qualifying ABL Debt” means the aggregate principal amount of indebtedness
incurred under the ABL Credit Agreement (or any ABL Substitute Facility) that
was incurred in compliance with the Indenture (and any other documents governing
Additional Pari Notes Debt Obligations (if any)) and any amendment or supplement
thereto or refinancing thereof (it being understood that, in order for any
indebtedness to qualify as “Qualifying ABL Debt,” the Indenture (and the
documents governing such Additional Pari Notes Debt Obligations (if any)) and
any amendment or supplement thereto or refinancing thereof must have permitted
(x) the incurrence of such indebtedness and (y) the incurrence of the Liens
granted as security therefor with the priority provided for under this
Agreement.

“Qualifying Notes Debt” means the aggregate principal amount of indebtedness
incurred under the Indenture (and Additional Pari Notes Debt Obligations (if
any)) that was incurred in compliance with the ABL Credit Agreement (or any ABL
Substitute Facility or any Additional ABL Facility, as applicable) and any
amendment or supplement thereto or refinancing thereof (it being understood
that, in order for any indebtedness to qualify as “Qualifying Senior Secured
Note Indebtedness,” the ABL Credit Agreement (or any ABL Substitute Facility or
any Additional ABL Facility, as applicable) and any amendment or supplement
thereto or refinancing thereof must have permitted (x) the incurrence of such
indebtedness and (y) the incurrence of the Liens granted as security therefor
with the priority provided for hereunder.

“Real Estate Asset” means, at any time of determination, any fee interest then
owned by any Grantor in any real property.

“Replaces” means, (a) in respect of any agreement with reference to the ABL
Credit Agreement or the ABL Debt Obligations or any ABL Substitute Facility or
any Additional ABL Facility, as applicable, that such agreement refinances,
replaces, restructures, exchanges, refunds or otherwise modifies the ABL Credit
Agreement or such ABL Substitute Facility or such Additional ABL Facility, as
applicable (i) in whole (in a transaction that is in compliance with
Section 2.10(a)) and that all commitments under the ABL Credit Agreement are
terminated or (ii) to the extent permitted by the terms of the ABL Credit
Agreement or such ABL Substitute Facility or such Additional ABL Facility, as
applicable, in part; and (b) in respect of any indebtedness with reference to
the Pari Notes Debt Documents or the Pari Notes Debt Facility, that such
indebtedness refinances, replaces, exchanges or refunds the Pari Notes Debt
Documents or such Pari Notes Debt Facility (i) in whole (in a transaction that
is in compliance with Section 2.10(a)) and that all commitments thereunder are
terminated, or, (ii) to the extent permitted by the terms of the Pari Notes Debt
Documents or such Pari Notes Debt Facility, in part. “Replace,” “Replaced” and
“Replacement” shall have correlative meanings.

“Representative” means (a) in the case of any Series of Pari Notes Debt
Obligations, the Pari Notes Debt Agent for such Series, and (b) in the case of
any ABL Debt Obligations, the ABL Agent.

 

-12-



--------------------------------------------------------------------------------

“Secured Debt Obligations” means the Pari Notes Debt Obligations (including the
Obligations incurred under each Series of Pari Notes Debt) and the ABL Debt
Obligations.

“Secured Debt Representative” means (a) in the case of the ABL Debt Obligations,
the ABL Agent, (b) in the case of the Notes Debt, the Notes Collateral Agent and
(c) in the case of any Pari Notes Debt Obligations, any Additional Pari Notes
Debt Agent.

“Secured Documents” means the Pari Notes Debt Documents and the ABL Debt
Documents.

“Secured Parties” means the Pari Notes Debt Secured Parties and the ABL Secured
Parties.

“Security Documents” means the Pari Notes Debt Security Documents and the ABL
Security Documents.

“Senior Documents” means (a) in respect of the Notes First Lien Collateral, the
Pari Notes Debt Documents, and (b) in respect of the ABL First Lien Collateral,
the ABL Debt Documents.

“Senior Liens” means (a) in respect of the ABL First Lien Collateral, the ABL
Liens on such Collateral, and (b) in respect of the Notes First Lien Collateral,
the Pari Notes Debt Liens on such Collateral.

“Senior Representative” means (a) with respect to the Notes First Lien
Collateral, the Controlling Notes Debt Agent and (b) with respect to the ABL
First Lien Collateral, the Controlling ABL Agent.

“Senior Secured Obligations” means (a) with respect to the ABL Debt Obligations
(to the extent such obligations are secured, or are intended to be secured, by
the Notes First Lien Collateral), the Pari Notes Debt Obligations, and (b) with
respect to any Pari Notes Debt Obligations (to the extent such obligations are
secured, or are intended to be secured, by the ABL First Lien Collateral), the
ABL Debt Obligations.

“Senior Secured Obligations Collateral” means the Collateral in respect of which
the Senior Representative (on behalf of itself and any applicable Senior Secured
Obligations Secured Parties) holds a Senior Lien.

“Senior Secured Obligations Secured Parties” means (a) with respect to the Notes
First Lien Collateral, the Pari Notes Debt Secured Parties, and (b) with respect
to the ABL First Lien Collateral, the ABL Secured Parties.

“Senior Secured Obligations Security Documents” means (a) with respect to the
ABL First Lien Collateral, the ABL Security Documents, and (b) with respect to
the Notes First Lien Collateral, the Pari Notes Debt Security Documents.

“Series” means each of (a) the Notes Debt and (b) each class or issuance of
Additional Pari Notes Debt Obligations incurred under a single Additional Pari
Notes Debt Facility. “Series” when used with respect to any agent, person,
document, lien or other item with respect to any Notes Debt or Pari Notes Debt
Obligations shall have a correlative meaning.

 

-13-



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any specified Person (a) any corporation
more than 50% of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries, and (ii) any partnership, limited liability
company, association, joint venture or other entity in which such Person
directly or indirectly through Subsidiaries, owns more than 50% of the Capital
Stock of such Person at the time or in which such Person, one or more other
Subsidiaries of such Person or such Person and one or more Subsidiaries of such
Person, directly or indirectly, has the power to direct the policies, management
and affairs thereof.

“Subsidiary Grantors” has the meaning assigned to that term in the preamble
hereto.

“Trademarks” shall mean, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all renewals of the foregoing; (c) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (d) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (e) all rights
corresponding to any of the foregoing throughout the world.

ARTICLE II

Subordination of Junior Liens; Certain Agreements

SECTION 2.01. Subordination of Junior Liens.

(a) The parties hereto hereby agree that the grant of the ABL Liens pursuant to
the ABL Security Documents and each grant of the Pari Notes Debt Liens pursuant
to the Pari Notes Debt Security Documents create separate and distinct Liens on
the Collateral.

(b) The parties hereto hereby further agree that all Junior Liens in respect of
any Collateral are expressly subordinated and made junior in right, priority,
operation and effect to any and all Senior Liens in respect of such Collateral,
notwithstanding anything contained in this Agreement, the Notes Documents, the
ABL Debt Documents, any Additional Pari Notes Debt Documents, or any other
agreement or instrument or operation of law to the contrary, and irrespective of
the time, order or method of creation, attachment or perfection of such Junior
Liens and Senior Liens or any failure, defect or deficiency or alleged failure,
defect or deficiency in any of the foregoing.

(c) It is acknowledged that (i) the aggregate amount of the Senior Secured
Obligations may be increased from time to time pursuant to the terms of the
Senior Documents, (ii) a portion of the Senior Secured Obligations consists or
may consist of indebtedness that is revolving in nature, and the amount thereof
that may be outstanding at any time or from time to time may be increased or
reduced and subsequently reborrowed, and (iii) the Senior Secured Obligations
may be increased, extended, renewed, replaced, restated, supplemented,
restructured, repaid, refunded, refinanced or otherwise amended or modified from
time to time, all without affecting the subordination of the Junior Liens
hereunder or the provisions of this Agreement defining the relative rights of
the ABL Secured Parties and the Pari Notes Debt Secured Parties. The lien
priorities provided for herein shall not be altered

 

-14-



--------------------------------------------------------------------------------

or otherwise affected by any amendment, modification, supplement, extension,
increase, renewal, restatement or Replacement of either the Junior Secured
Obligations (or any part thereof) or the Senior Secured Obligations (or any part
thereof).

(d) If at any time the ABL Agent shall make a Permitted Subordination (as
defined below) with respect to any ABL First Lien Collateral or any Pari Notes
Debt Agent shall make a Permitted Subordination with respect to Notes First Lien
Collateral, in each case, to or in favor of any Person, the priority of such
Representative’s Liens vis-à-vis the Liens therein of the other Representative
shall not be affected thereby and the subordinating Representative’s Liens shall
continue to be senior in priority to the other Representative’s Liens in the
affected Collateral as and to the extent provided in this Article II. As used
herein, the term “Permitted Subordination” shall mean a voluntary subordination
by the ABL Agent of its Liens with respect to any or all ABL First Lien
Collateral, or by any Pari Notes Debt Agent of its Liens with respect to any or
all Notes First Lien Collateral, including any such subordination in favor of
depository banks, securities or commodities intermediaries, landlords,
mortgagees, custom brokers, freight forwarders, carriers, warehousemen, factors,
and other Persons who provide goods or services to a Grantor in the ordinary
course of business.

SECTION 2.02. No Action With Respect to Junior Secured Obligations Collateral
Subject to Senior Liens. Subject to Sections 2.04 and 2.06, no Junior
Representative or other Junior Secured Obligations Secured Party shall commence
or instruct any Junior Representative to commence any judicial or nonjudicial
foreclosure proceedings with respect to, seek to have a trustee, receiver,
liquidator or similar official appointed for or over, attempt any action to take
possession of, exercise any right, remedy or power with respect to, or otherwise
take any action to enforce its interest in or realize upon, or take any other
action available to it in respect of, any Junior Secured Obligations Collateral
under any Junior Secured Obligations Security Document, applicable law or
otherwise until the associated Discharge of Senior Secured Debt Obligations
(including, without limitation, exercising any rights under any deposit account
control agreement constituting Junior Secured Obligations Collateral), it being
agreed that only the Senior Representative, acting in accordance with the
applicable Senior Secured Obligations Security Documents, shall be entitled to
take any such actions or exercise any such remedies prior to the associated
Discharge of Senior Secured Debt Obligations. Notwithstanding the foregoing, any
Junior Representative may, subject to Section 2.05, take all such actions as it
shall deem necessary to (i) perfect or continue the perfection of its Junior
Liens or (ii) to create, preserve or protect (but not enforce) the Junior Liens
on any Collateral. In addition, any Junior Representative may, with respect to
any Junior Secured Obligations:

(a) file a claim or statement of interest with respect to such Obligations;
provided that an Insolvency or Liquidation Proceeding has been commenced by or
against any Grantor;

(b) file any necessary or appropriate responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims or
Liens of the Junior Secured Obligations Secured Parties, including any claims
secured by the Junior Secured Obligations Collateral, in each case in accordance
with the terms of this Agreement;

(c) in accordance with Section 2.06, file any pleadings, objections, motions or
agreements which assert rights or interests available to unsecured creditors of
the Grantors arising under either any Insolvency or Liquidation Proceeding, in
accordance with applicable law (including the Bankruptcy Laws of any applicable
jurisdiction); and

 

-15-



--------------------------------------------------------------------------------

(d) vote on any plan of reorganization or plan of liquidation, file any proof of
claim, make other filings and make any arguments and motions (including in
support of or opposition to, as applicable, the confirmation or approval of any
plan of reorganization or plan of liquidation that are, in each case, in
accordance with the terms of this Agreement.

SECTION 2.03. No Duties of Senior Representative. Each Junior Secured
Obligations Secured Party acknowledges and agrees that neither the Senior
Representative nor any other Senior Secured Obligations Secured Party shall have
any duties or other obligations to such Junior Secured Obligations Secured Party
with respect to any Senior Secured Obligations Collateral, other than to
transfer to the Junior Representative any remaining Collateral that constitutes
Junior Secured Obligations Collateral and any proceeds of the sale or other
disposition of any such Collateral that constitutes Junior Secured Obligations
Collateral remaining in its possession following the associated Discharge of
Senior Secured Debt Obligations, in each case without representation or warranty
on the part of the Senior Representative or any Senior Secured Obligations
Secured Party. In furtherance of the foregoing, each Junior Secured Obligations
Secured Party acknowledges and agrees that until the associated Discharge of
Senior Secured Debt Obligations secured by any Collateral on which such Junior
Secured Obligations Secured Party holds a Junior Lien, the Senior Representative
shall be entitled, for the benefit of the holders of such Senior Secured
Obligations, to sell, transfer or otherwise dispose of or deal with such
Collateral, as provided herein and in the Senior Secured Obligations Security
Documents, without regard to any Junior Lien or any rights to which the holders
of the Junior Secured Obligations would otherwise be entitled as a result of
such Junior Lien. Without limiting the foregoing, each Junior Secured
Obligations Secured Party agrees that neither the Senior Representative nor any
other Senior Secured Obligations Secured Party shall have any duty or obligation
first to marshal or realize upon any type of Senior Secured Obligations
Collateral (or any other collateral securing the Senior Secured Obligations), or
to sell, dispose of or otherwise liquidate all or any portion of such Collateral
(or any other collateral securing the Senior Secured Obligations), in any manner
that would maximize the return to the Junior Secured Obligations Secured
Parties, notwithstanding that the order and timing of any such realization,
sale, disposition or liquidation may affect the amount of proceeds actually
received by the Junior Secured Obligations Secured Parties from such
realization, sale, disposition or liquidation. Following the associated
Discharge of Senior Secured Debt Obligations, the Junior Secured Obligations
Secured Parties may, subject to any other agreements binding on such Junior
Secured Obligations Secured Parties, assert their rights under the New York UCC
or otherwise to any proceeds remaining following a sale, disposition or other
liquidation of Collateral by, or on behalf of the Junior Secured Obligations
Secured Parties. Each of the Junior Secured Obligations Secured Parties waives
any claim such Junior Secured Obligations Secured Party may now or hereafter
have against the Senior Representative or any other Senior Secured Obligations
Secured Party (or their representatives) arising out of any actions which the
Senior Representative or the Senior Secured Obligations Secured Parties take or
omit to take (including actions with respect to the creation, perfection or
continuation of Liens on any Collateral, actions with respect to the foreclosure
upon, sale, release or depreciation of, or failure to realize upon, any of the
Collateral, and actions with respect to the collection of any claim for all or
any part of the Senior Secured Obligations from any account debtor, guarantor or
any other party) in accordance with this Agreement and the Senior Secured
Obligations Security Documents or any other agreement related thereto or to the
collection of the Senior Secured Obligations or the valuation, use, protection
or release of any security for the Senior Secured Obligations.

SECTION 2.04. No Interference; Payment Over; Reinstatement.

(a) Each Junior Secured Obligations Secured Party agrees that (i) it will not
itself take or cause to be taken any action the purpose, or effect of which is,
or could be, to make any Junior

 

-16-



--------------------------------------------------------------------------------

Lien rank equal with, or to give such Junior Secured Obligations Secured Party
any preference or priority relative to, any Senior Lien with respect to the
Collateral subject to such Senior Lien and Junior Lien or any part thereof,
(ii) it will not itself challenge or question in any proceeding the validity or
enforceability of any Senior Secured Obligations or Senior Secured Obligations
Security Document, or the validity, attachment, perfection or priority of any
Senior Lien, or the validity or enforceability of the priorities, rights or
duties established by or other provisions of this Agreement, (iii) it will not
itself take or cause to be taken any action the purpose or intent of which is,
or could be, to interfere with, hinder or delay, in any manner, whether by
judicial proceedings or otherwise, any sale, transfer or other disposition of
the Collateral subject to any Junior Lien by any Senior Secured Obligations
Secured Parties secured by Senior Liens on such Collateral or any Senior
Representative acting on their behalf, (iv) it shall have no right to (A) direct
any Senior Representative or any holder of Senior Secured Obligations to
exercise any right, remedy or power with respect to the Collateral subject to
any Junior Lien or (B) consent to the exercise by any Senior Representative or
any other Senior Secured Obligations Secured Party of any right, remedy or power
with respect to the Collateral subject to any Junior Lien, (v) it will not
itself institute any suit or assert in any suit or Insolvency or Liquidation
Proceeding any claim against any Senior Representative or other Senior Secured
Obligations Secured Party seeking damages from or other relief by way of
specific performance, instructions or otherwise with respect to, and neither any
Senior Representative nor any other Senior Secured Obligations Secured Party
shall be liable for, any action taken or omitted to be taken by such Senior
Representative or other Senior Secured Obligations Secured Party with respect to
any Collateral securing such Senior Secured Obligations that is subject to any
Junior Lien, (vi) it will not seek, and hereby waives any right, to have any
Senior Secured Obligations Collateral subject to any Junior Lien or any part
thereof marshaled upon any foreclosure or other disposition of such Collateral
and (vii) it will not attempt, directly or indirectly, whether by judicial
proceedings or otherwise, to challenge the enforceability of any provision of
this Agreement.

(b) Each Junior Representative and each other Junior Secured Obligations Secured
Party hereby agrees that if it shall obtain possession of any Senior Secured
Obligations Collateral or shall realize any proceeds or payment in respect of
any such Collateral, pursuant to any Junior Secured Obligations Security
Document or by the exercise of any rights available to it under applicable law
or in any Insolvency or Liquidation Proceeding or through any other exercise of
remedies, at any time prior to the associated Discharge of Senior Secured Debt
Obligations secured, or intended to be secured, by such Collateral, then it
shall hold such Collateral, proceeds or payment in trust for the applicable
Senior Secured Obligations Secured Parties and transfer such Collateral,
proceeds or payment, as the case may be, to the Senior Representative reasonably
promptly after receiving written notice from the Senior Secured Obligations
Secured Parties that it has possession of such Senior Secured Obligations
Collateral or proceeds or payments in respect thereof. Each Junior Secured
Obligations Secured Party agrees that if, at any time, it receives written
notice from the Senior Secured Obligations Secured Party that all or part of any
payment with respect to any Senior Secured Obligations previously made shall be
rescinded for any reason whatsoever, such Junior Secured Obligations Secured
Party shall promptly pay over to the Senior Representative any payment received
by it and then in its possession or under its control in respect of any
Collateral subject to any Senior Lien securing such Senior Secured Obligations
and shall promptly turn any Collateral subject to any such Senior Lien then held
by it over to the Senior Representative, and the provisions set forth in this
Agreement shall be reinstated as if such payment had not been made, until the
payment and satisfaction in full of the Senior Secured Obligations. All Junior
Liens will remain attached to, and enforceable against, all proceeds so held or
remitted. Anything contained herein to the contrary notwithstanding, this
Section 2.04(b) shall not apply to any proceeds of Senior Secured Obligations
Collateral realized in a transaction not prohibited by the Senior Documents and
as to which the possession or receipt thereof by the Junior Representative or
other Junior Secured Obligations Secured Party is otherwise permitted by the
Senior Documents.

 

-17-



--------------------------------------------------------------------------------

SECTION 2.05. Release of Liens; Automatic Release of Junior Liens.

(a) The Junior Representative and each other Junior Secured Obligations Secured
Party agree that, in the event of a sale, transfer or other disposition of
Senior Secured Obligations Collateral or any such Senior Secured Obligations
Collateral becoming Excluded Collateral under the ABL Debt Documents or Notes
Documents, in each case subject to any Junior Lien (regardless of whether or not
an Event of Default has occurred and is continuing under the Junior Documents at
the time of such sale, transfer or other disposition or any such Senior Secured
Obligations Collateral becoming Excluded Collateral under the ABL Debt Documents
or Notes Documents), such Junior Lien on such Collateral shall terminate and be
released automatically and without further action if the applicable Senior Liens
on such Collateral are released and if such sale, transfer or other disposition
either (A) is then not prohibited by the Junior Documents (either pursuant to
the terms of the Junior Documents or pursuant to a consent issued thereunder) or
(B) occurs in connection with the foreclosure upon or other exercise of rights
and remedies with respect to such Senior Secured Obligations Collateral
(including, if the Senior Secured Obligations Collateral is ABL First Lien
Collateral, in connection with any liquidation of ABL Facility Collateral
consented to by the ABL Agent); provided that such Junior Lien shall remain in
place with respect to any proceeds of a sale, transfer or other disposition
under this clause (a) that remain after the associated Discharge of Senior
Secured Debt Obligations. In addition, for the avoidance of doubt, the Junior
Representative and each Junior Secured Obligations Secured Party agree that,
with respect to any property or assets that would otherwise constitute Senior
Secured Obligations Collateral, the requirement that a Junior Lien attach to, or
be perfected with respect to, such property or assets shall be waived
automatically and without further action so long as the requirement that a
Senior Lien attach to, or be perfected with respect to, such property or assets
is waived by the Senior Secured Obligations Secured Parties (or the Senior
Representative) in accordance with the Senior Documents and so long as no Event
of Default under the Junior Documents shall have occurred, be continuing or
would result therefrom at such time.

(b) The ABL Agent and each Pari Notes Debt Agent agrees that, with respect to
the release of any Collateral, if the ABL Agent or Pari Notes Debt Agent, as
applicable, at any time receives:

(i) an Officer’s Certificate from the relevant Grantor stating that (A) the
signing Officer has read Article 2 of this Agreement and understands the
provisions and the definitions relating hereto, (B) such Officer has made such
examination or investigation as is necessary to enable such Persons to express
an informed opinion as to whether or not the conditions precedent in this
Agreement and all other Secured Documents, if any, relating to the release of
such Collateral have been complied with and (C) in the opinion of such Officer,
such conditions precedent, if any, have been complied with;

(ii) the proposed instrument or instruments releasing such Lien as to such
property in recordable form, if applicable; and

(iii) prior to the associated Discharge of Senior Secured Debt Obligations, the
written confirmation of the applicable Senior Representative (or, at any time
after the associated Discharge of Senior Secured Debt Obligations, the Junior
Representative) (such confirmation to be given promptly following receipt of,
and based solely on, the Officer’s Certificate described in clause (i) above)
that, in its view, such release is permitted by Section 2.05(a) and the
respective Secured Documents governing the Pari Notes Debt Obligations or the
ABL Debt Obligations, as applicable, the holders of which such Representative
represents;

 

-18-



--------------------------------------------------------------------------------

then the ABL Agent or each Pari Notes Debt Agent, as applicable, will execute
(with such acknowledgements and/or notarizations as are required) and deliver
such release to the applicable Grantor on or before the later of (x) the date
specified in such request for such release and (y) the fifth Business Day (or
such shorter period as shall be acceptable to the Representatives) after the
date of receipt of the items required by this Section 2.05(b) by the applicable
Representative.

(c) The Junior Representative agrees to execute and deliver (at the sole cost
and expense of the Grantors) all such releases and other instruments as shall
reasonably be requested by the Senior Representative to evidence and confirm any
release of Junior Secured Obligations Collateral provided for in this
Section 2.05.

SECTION 2.06. Certain Agreements With Respect to Insolvency or, Liquidation
Proceedings.

(a) This Agreement shall continue in full force and effect, notwithstanding the
commencement of any Insolvency or Liquidation Proceeding by or the Parent
Borrower, any of the Parent Borrower’s Subsidiaries or any Grantor. Without
limiting the generality of the foregoing, the provisions of this Agreement are
intended to be and shall be enforceable as a “subordination agreement” under
Section 510(a) of the Bankruptcy Code. All references to the Parent Borrower or
any other Grantor shall include the Parent Borrower or any other Grantor as
debtor and debtor-in-possession and any receiver, examiner, or trustee for such
person in any Insolvency or Liquidation Proceeding.

(b) If any Grantor shall become subject to a case under the Bankruptcy Code and
shall, as debtor(s)-in-possession, move for approval of financing (a “DIP
Financing”) to be provided by one or more lenders (the “DIP Lenders”) under
Section 364 of the Bankruptcy Code or the use of cash collateral under
Section 363 of the Bankruptcy Code, each Junior Secured Obligations Secured
Party agrees that it will raise no objection, and will waive any claim such
Person may now or hereafter have, to any such financing or to the Liens on the
Senior Secured Obligations Collateral securing the same (“DIP Financing Liens”),
or to any use of cash collateral that constitutes Senior Secured Obligations
Collateral or to any grant of administrative expense priority under Section 364
of the Bankruptcy Code, unless (i)(A) the Senior Secured Obligations Secured
Parties, or Senior Representative, shall then oppose or object to such DIP
Financing or such DIP Financing Liens or such use of cash collateral, (B) such
DIP Financing Liens are neither senior to, nor rank equal with, the Senior Liens
upon any property of the estate in such Insolvency or Liquidation Proceeding or
(C) such DIP Financing shall not provide that cash collateral consisting of ABL
First Lien Collateral (including ABL First Lien Collateral arising after the
commencement of such Insolvency Proceeding) shall be required to be remitted to
the ABL Agent in accordance with the ABL Debt Documents for permanent
application to the ABL Debt Obligations unless otherwise agreed by the ABL Agent
or, (ii)(A) with respect to any DIP Financing provided by the ABL Secured
Parties that is secured by a Lien on the ABL First Priority Collateral that is
senior in priority to the Lien of the Notes Secured Parties on the ABL First
Priority Collateral, the aggregate principal amount of such DIP Financing,
together with the aggregate outstanding amount of pre-petition ABL Debt
Obligations then outstanding, does not exceed the Maximum ABL Facility Amount or
(B) with respect to any DIP Financing provided by the Notes Secured Parties that
is secured by a Lien on the Notes First Priority Collateral that is senior in
priority to the Lien of the ABL Secured Parties on the Notes First Priority
Collateral, the aggregate principal amount of such DIP Financing, together with
the aggregate outstanding amount of pre-petition Notes Debt then outstanding,
does not exceed the Maximum Note Amount. To the extent such DIP Financing Liens
are senior to, or rank equal with, the Senior Liens, the Junior Representative
will, for itself and on behalf of the other Junior Secured Obligations Secured
Parties of the applicable Series, subordinate the Junior Liens on the Senior
Secured Obligations Collateral to (i)

 

-19-



--------------------------------------------------------------------------------

the Senior Liens (and all adequate protection liens on the Senior Secured
Obligations Collateral granted to the Senior Secured Obligations Secured
Parties) and the DIP Financing Liens and (ii) any “carve out” for professional
fees and United States Trustee fees and other payments from the Senior Secured
Obligations Collateral agreed to by the Senior Representative, so long as the
Junior Secured Obligations Secured Parties retain their valid, perfected and
unvoidable Liens on all the Junior Secured Obligations Collateral, including
proceeds thereof arising after the commencement of any Insolvency or Liquidation
Proceeding, with the same priority as existed prior to the commencement of the
case under the Bankruptcy Code. Nothing in this Agreement shall limit (x) the
right of any Senior Secured Obligations Secured Parties to consent to the use of
Senior Secured Obligations cash collateral or consent to or provide any DIP
Financing on terms other than the terms set forth herein or (y) the right of any
Junior Secured Obligations Secured Parties to object to such DIP Financing or
use of Senior Secured Obligations cash collateral on terms other than those set
forth herein; provided that any Lien on ABL First Lien Collateral granted to any
Pari Notes Debt Secured Parties shall be subject to the priorities set forth
herein and any Lien on Notes First Lien Collateral granted to any ABL Secured
Parties shall be subject to the priorities set forth herein.

(c) Each Junior Secured Obligations Secured Party agrees that it will not object
to or oppose (i) a sale or other disposition of any Senior Secured Obligations
Collateral (or any portion thereof) under Section 363 of the Bankruptcy Code or
any other provision of the Bankruptcy Code if the Senior Secured Obligations
Secured Parties shall have consented to such sale or disposition of such Senior
Secured Obligations Collateral and all Senior Liens and Junior Liens will attach
to the proceeds of the sale or other disposition with the same priorities set
forth herein or (ii) any lawful exercise by any holder of claims in respect of
any Senior Secured Obligations of the right to credit bid such claims under
Section 363(k) of the Bankruptcy Code or any other applicable provision of the
Bankruptcy Code or in any sale in foreclosure of Collateral that is Senior
Secured Obligations Collateral with respect to such claims.

(d) (i) No Notes Secured Party shall oppose (or support the opposition of any
other Person) in any Insolvency or Liquidation Proceeding to (A) any motion or
other request by any ABL Secured Party for adequate protection with respect to
ABL Agent’s Liens upon the ABL First Lien Collateral, including any claim of any
ABL Secured Party to post-petition interest, fees, or expenses as a result of
the ABL Lien on the ABL First Lien Collateral (so long as any post-petition
interest, fees, or expenses paid as a result thereof is not paid from the
proceeds of Notes First Lien Collateral and is allowable under Section 506(b) of
the Bankruptcy Code), a request for the application of proceeds of ABL First
Lien Collateral to the ABL Debt Obligations, and request for additional or
replacement Liens on post-petition assets of the same type as the ABL First Lien
Collateral and/or a superpriority administrative claim, or (B) any objection by
any ABL Secured Party to any motion, relief, action or proceeding based on such
ABL Secured Party claiming a lack of adequate protection with respect to the ABL
Liens in the ABL First Lien Collateral. In addition, the ABL Agent, for itself
and on behalf of the ABL Secured Parties, may seek adequate protection of its
junior interest in the Notes First Lien Collateral in the form of an additional
or replacement Lien on post-petition assets of the same type as the Notes First
Lien Collateral and/or a superpriority administrative claim, subject to the
provisions of this Agreement; provided that each Notes Collateral Agent is also
granted adequate protection in the same form that is granted to the ABL Agent,
which additional or replacement Lien on post-petition assets of the same type as
the Notes First Lien Collateral or superpriority administrative claim (as
applicable) is senior to that granted to the ABL Agent in respect of the Notes
First Lien Collateral. Such Lien on post-petition assets of the same type as the
Notes First Lien Collateral and/or superpriority administrative claim, if
granted to the ABL Agent, will be subordinated to the adequate protection Liens
and/or superpriority administrative claims (as applicable) granted in favor of
each Pari Notes Debt Agent on such post-petition assets, and, if applicable, to
the DIP Financing Liens of each Pari Notes Debt Agent or any other Pari Notes
Debt

 

-20-



--------------------------------------------------------------------------------

Secured Party on such post-petition assets of the same type as the Notes First
Lien Collateral. If the ABL Agent, for itself and on behalf of the ABL Secured
Parties, seeks or requires (or is otherwise granted) adequate protection of its
junior interest in the Notes First Lien Collateral in the form of an additional
or replacement Lien on post-petition assets of the same type as the Notes First
Lien Collateral and/or a superpriority administrative claim, then the ABL Agent,
for itself and the ABL Secured Parties, agrees that each Pari Notes Debt Agent
shall also be granted an additional or replacement Lien on such post-petition
assets and/or a superpriority administrative claim as adequate protection of its
senior interest in the Notes First Lien Collateral and that the ABL Agent’s
additional or replacement Lien on post-petition assets of the same type as the
Notes First Lien Collateral and/or superpriority administrative claim (as
applicable) shall be subordinated to the additional or replacement Lien on
post-petition assets of the same type as the Notes First Lien Collateral and/or
superpriority administrative claim of each Pari Notes Debt Agent on the same
basis as the Liens of the ABL Agent on, and claims with respect to, the Notes
First Lien Collateral are subordinated to the Liens of each Pari Notes Debt
Agent on, and claims with respect to, the Notes First Lien Collateral under this
Agreement. If the ABL Agent or any ABL Secured Party receives as adequate
protection a Lien on post-petition assets of the same type as the ABL First Lien
Collateral, then such post-petition assets shall also constitute ABL First Lien
Collateral to the extent of any allowed claim of the ABL Secured Parties secured
by such adequate protection Lien and shall be subject to this Agreement.

(ii) No ABL Secured Party shall oppose (or support the opposition of any other
Person) in any Insolvency or Liquidation Proceeding to (A) any motion or other
request by any Notes Secured Party for adequate protection of any Pari Notes
Debt Agent’s Liens upon any of the Notes First Lien Collateral, including any
claim of any Pari Notes Debt Secured Party to post-petition interest, fees, or
expenses as a result of any Pari Notes Debt Liens on the Notes First Lien
Collateral (so long as any post-petition interest, fees, or expenses paid as a
result thereof are not paid from the proceeds of ABL First Lien Collateral), a
request for the application of proceeds of Notes First Lien Collateral to the
Pari Notes Debt Obligations, and request for additional or replacement Liens on
post-petition assets of the same type as the Notes First Lien Collateral and/or
a superpriority administrative claim or (B) any objection by any Pari Notes Debt
Secured Party to any motion, relief, action or proceeding based on such Pari
Notes Debt Secured Party claiming a lack of adequate protection, with respect to
any Pari Notes Debt Agent’s Liens in the Notes First Lien Collateral. In
addition, any Pari Notes Debt Agent, for itself and on behalf of the applicable
Pari Notes Debt Secured Parties, may seek adequate protection of its junior
interest in the ABL First Lien Collateral in the form of an additional or
replacement Lien on post-petition assets of the same type as the Notes First
Lien Collateral and/or a superpriority administrative claim, subject to the
provisions of this Agreement; provided, that the ABL Agent is also granted
adequate protection in the same form that is granted to the applicable Pari
Notes Debt Agent, which additional or replacement Lien on post-petition assets
of the same type as the Notes First Lien Collateral and/or superpriority
administrative claim (as applicable) granted in favor of the ABL Agent is senior
to that granted to the applicable Pari Notes Debt Agent in respect of the ABL
First Lien Collateral. Such Lien on post-petition assets of the same type as the
ABL First Lien Collateral and/or superpriority administrative claim, if granted
to any Pari Notes Debt Agent, will be subordinated to the adequate protection
Liens and/or superpriority administrative claims (as applicable) granted in
favor of the ABL Agent on such post-petition assets, and, if applicable, to the
DIP Financing Liens of the ABL Agent or any other ABL Secured Party on such
post-petition assets of the same type as the ABL First Lien Collateral. If any
Pari Notes Debt Agent, for itself and on behalf of any Pari Notes Debt Secured
Parties, seeks or requires (or is otherwise granted) adequate protection of its
junior interest in the ABL First Lien Collateral in the form of an additional or
replacement Lien on the post-petition assets of the same type as the ABL First
Lien Collateral and/or a superpriority administrative claim, then such Pari
Notes Debt Agent, for itself and the applicable Pari Notes Debt Secured Parties,
agrees that the ABL Agent shall also be granted an additional

 

-21-



--------------------------------------------------------------------------------

or replacement Lien on such post-petition assets and/or a superpriority
administrative claim as adequate protection of its senior interest in the ABL
First Lien Collateral and that such Pari Notes Debt Agent’s additional or
replacement Lien on such post-petition assets of the same type as the ABL First
Lien Collateral and/or superpriority administrative claim shall be subordinated
to the additional or replacement Lien and/or superpriority administrative claim
of the ABL Agent on the same basis as the Liens of such Pari Notes Debt Agent on
and claims with respect to the ABL First Lien Collateral are subordinated to the
Liens of the ABL Agent on and claims with respect to the ABL First Lien
Collateral under this Agreement. If any Pari Notes Debt Agent or any Pari Notes
Debt Secured Party receives as adequate protection a Lien on post-petition
assets of the same type as the Notes First Lien Collateral, then such
post-petition assets shall also constitute Notes First Lien Collateral to the
extent of any allowed claim of the applicable Pari Notes Debt Secured Parties
secured by such adequate protection Lien and shall be subject to this Agreement.

(e) Each of the Junior Secured Obligations Secured Parties waives any claim such
Junior Secured Obligations Secured Party may now or hereafter have against the
Senior Representative or any other Senior Secured Obligations Secured Party (or
their representatives) arising out of any election by the Senior Representative
or any Senior Secured Obligations Secured Parties, in any proceeding instituted
under the Bankruptcy Code, of the application of Section 1111(b) of the
Bankruptcy Code with respect to such party’s Senior Secured Obligations
Collateral.

(f) Prior to any Discharge of Senior Secured Debt Obligations and any DIP
Financing provided by the Senior Secured Obligations Secured Parties, no Junior
Secured Obligations Secured Party shall seek relief from the automatic stay in
any Insolvency or Liquidation Proceeding with respect to any Senior Secured
Obligations Collateral unless (i) otherwise consented to by the Senior
Representative or (ii) the Senior Representative or Senior Secured Obligations
Secured Parties shall seek relief from the automatic stay with respect to such
Collateral to commence a lien enforcement action with respect to such Senior
Secured Obligations Collateral. No Junior Secured Obligations Secured Party will
object to or otherwise contest: any motion for relief from the automatic stay or
from any injunction against foreclosure or enforcement in respect of the Senior
Secured Obligations and the Senior Secured Obligations Collateral made by the
Senior Representative or any other Senior Secured Obligations Secured Party (or
their representatives).

(g) Each of the Junior Secured Obligations Secured Parties hereby agrees that
(i) it will not oppose or seek to challenge any claim by the Senior
Representative or any other Senior Secured Obligations Secured Party (or their
representatives) for allowance of Senior Secured Obligations consisting of
post-petition interest, fees or expenses to the extent of the value of the
Senior Representative’s Lien on the Senior Secured Obligations Collateral,
without regard to the existence of the Lien of the Junior Secured Obligations
Secured Parties on the Senior Secured Obligations Collateral; and (ii) prior to
any Discharge of Senior Secured Debt Obligations, will not assert or enforce any
claim under Section 506(c) of the Bankruptcy Code senior to or on a parity with
the Liens on the Senior Secured Obligations Collateral securing the Senior
Secured Obligations for costs or expenses of preserving or disposing of any
Collateral.

(h) The Notes Collateral Agent, for itself and on behalf of the Notes Secured
Parties, and the ABL Agent, for itself and on behalf of the ABL Secured Parties,
acknowledge and intend that: the grants of Liens pursuant to the Notes Security
Documents, on the one hand, and the ABL Security Documents, on the other hand,
constitute separate and distinct grants of Liens, and because of, among other
things, their differing rights in the Collateral, the ABL Debt Obligations are
fundamentally different from the Pari Notes Debt Obligations and must be
separately classified in any plan of reorganization or

 

-22-



--------------------------------------------------------------------------------

liquidation proposed or confirmed (or approved) in an Insolvency or Liquidation
Proceeding. To further effectuate the intent of the parties as provided in the
immediately preceding sentence, if it is held that the claims of the ABL Secured
Parties and the claims of the Notes Secured Parties in respect of any Collateral
constitute claims in the same class (rather than separate classes of secured
claims), then the ABL Secured Parties and the Notes Secured Parties hereby
acknowledge and agree that all distributions from the Collateral shall be made
as if there were separate classes of ABL Debt Obligations and Pari Notes Debt
Obligations against the Grantors (with the effect being that, to the extent that
the aggregate value of the ABL First Lien Collateral or the Notes First Lien
Collateral is sufficient (for this purpose ignoring all claims held by the other
Secured Parties for whom such Collateral is Junior Secured Obligations
Collateral)), the ABL Secured Parties or the Notes Secured Parties,
respectively, shall be entitled to receive, in addition to amounts distributed
to them in respect of principal, pre-petition interest and other claims, all
amounts owing in respect of post-petition interest, fees, and expenses that are
available from the applicable Senior Secured Obligations Collateral for each of
the ABL Secured Parties and the Notes Secured Parties (regardless of whether any
such claims for post-petition interest, fees, or expenses, may or may not be
allowed or allowable in whole or in part as against the Parent Borrower or any
of the other Grantors in the applicable Insolvency or Liquidation Proceeding(s)
pursuant to the Bankruptcy Code, applicable law or otherwise), respectively,
before any distribution is made in respect of any claims in respect of the
Junior Secured Obligations from, or with respect to, such applicable Senior
Secured Obligations Collateral, with the holder of such claims hereby
acknowledging and agreeing to turn over to the respective other Secured Parties
amounts otherwise received or receivable by them from, or with respect to, such
applicable Senior Secured Obligations Collateral to the extent necessary to
effectuate the intent of this sentence, even if such turnover has the effect of
reducing their aggregate recoveries.

(i) If, in any Insolvency or Liquidation Proceeding, debt obligations of the
reorganized debtor secured by Liens upon any property of the reorganized debtor
are distributed pursuant to a plan of reorganization or plan of liquidation,
both on account of the ABL Debt Obligations and on account of the Pari Notes
Debt Obligations, then, to the extent the debt obligations distributed on
account of the ABL Debt Obligations and on account of the Pari Notes Debt
Obligations are secured by Liens upon the Collateral, the provisions of this
Agreement will survive the distribution of such debt obligations pursuant to
such plan and will apply with like effect to the debt obligations so
distributed, to the Liens securing such debt obligations and the distribution of
proceeds thereof.

SECTION 2.07. Reinstatement. In the event that any of the Senior Secured
Obligations shall be paid and such payment or any part thereof shall
subsequently, for whatever reason (including an order or judgment for
disgorgement of a preference or other avoidance under the Bankruptcy Code, or
any similar law, or the settlement of any claim in respect thereof), be required
to be returned or repaid, the terms and conditions of this Agreement shall be
fully applicable thereto until all such Senior Secured Obligations shall again
have been paid in full in cash.

SECTION 2.08. Entry Upon Premises by the ABL Agent and the ABL Secured Parties;
Intellectual Property License.

(a) If the ABL Agent takes any enforcement action with respect to the ABL First
Lien Collateral, the Pari Notes Debt Secured Parties (i) shall cooperate with
the ABL Agent (at the sole cost and expense of the ABL Agent and subject to the
condition that the Pari Notes Debt Secured Parties shall have no obligation or
duty to take any action or refrain from taking any action that could reasonably
be expected to result in the incurrence of any liability or damage to the Pari
Notes Debt Secured Parties) in its efforts to enforce its security interest in
the ABL First Lien Collateral and to finish any work-in-process and assemble the
ABL First Lien Collateral, (ii) shall not take any action designed or intended
to

 

-23-



--------------------------------------------------------------------------------

hinder or restrict in any respect the ABL Agent from enforcing its security
interest in the ABL First Lien Collateral or from finishing any work-in-process
or assembling the ABL First Lien Collateral, and (iii) subject to the rights of
any landlords under real estate leases, shall permit the ABL Agent, its
employees, agents, advisers and representatives, at the sole cost and expense of
the ABL Secured Parties and upon reasonable advance notice, to enter upon and
use the Notes First Lien Collateral (including equipment, processors, computers
and other machinery related to the storage or processing of records, documents
or files), for a period not to exceed 180 days after the taking of such
enforcement action, for purposes of (1) assembling and storing the ABL First
Lien Collateral and completing the processing of and turning into finished goods
of any ABL First Lien Collateral consisting of work-in-process, (2) selling any
or all of the ABL First Lien Collateral located on such Notes First Lien
Collateral, whether in bulk, in lots or to customers in the ordinary course of
business or otherwise, (3) removing any or all of the ABL First Lien Collateral
located on such Notes First Lien Collateral, or (4) taking reasonable actions to
protect, secure and otherwise enforce the rights of the ABL Secured Parties in
and to the ABL First Lien Collateral; provided, however, that nothing contained
in this Agreement shall restrict the rights of any Pari Notes Debt Agent from
selling, assigning or otherwise transferring any Notes First Lien Collateral
prior to the expiration of such 180-day period if the purchaser, assignee or
transferee thereof agrees to be bound by the provisions of this Section. If any
stay or other order prohibiting the exercise of remedies with respect to the ABL
First Lien Collateral has been entered by a court of competent jurisdiction,
such 180-day period shall be tolled during the pendency of any such stay or
other order. If the ABL Agent conducts a public auction or private sale of the
ABL First Lien Collateral at any of the real property included within the Notes
First Lien Collateral, the ABL Agent shall provide each Pari Notes Debt Agent
with reasonable notice and use reasonable efforts to hold such auction, or sale
in a manner which would not unduly disrupt such Pari Notes Debt Agent’s use of
such real property.

(b) Notwithstanding any limitation set forth in Section 2.08(a), no Pari Notes
Debt Secured Party shall in any manner interfere with ABL Agent’s right to use
any Intellectual Property pursuant to any license or other right of use granted
by a Grantor or pursuant to any applicable law, and any sale or other
disposition of such Intellectual Property whether by a lien enforcement action
or otherwise shall be made expressly subject to such license or other right of
use until the sooner to occur of the following: (i) the Discharge of Senior
Secured Debt Obligations of the ABL Secured Parties, or (ii) all ABL First Lien
Collateral consisting of inventory having been sold or otherwise disposed of
after the occurrence and during the continuance of an Event of Default under the
ABL Debt Documents, whether pursuant to a lien enforcement action by ABL Secured
Parties, by a trustee or other representative of creditors in an Insolvency or
Liquidation Proceeding or by one or more Grantors in an orderly liquidation of
such ABL First Lien Collateral, to repay the ABL Debt Obligations. Nothing in
this Section shall be deemed to modify, waive, condition, limit or otherwise
adversely affect any right ABL Agent may have to sell or otherwise dispose of
any inventory (including inventory bearing any trademarks or tradenames forming
a part of the Notes First Lien Collateral), whether by lien enforcement action
or otherwise, after any sale or other disposition of any intellectual property
by Notes Collateral Agent or any other Pari Notes Debt Secured Party.

(c) During the period of actual occupation, use or control by the ABL Secured
Parties or their agents or representatives of any Notes First Lien Collateral,
the ABL Secured Parties shall (i) be responsible for the ordinary course
third-party expenses related thereto, including costs with respect to heat,
light, electricity, water and real property taxes with respect to that portion
of any premises so used or occupied, and (ii) be obligated to repair at their
expense any physical damage to such Notes First Lien Collateral or other assets
or property resulting from such occupancy, use or control, and to leave such
Notes First Lien Collateral or other assets or property in substantially the
same condition as it was at the commencement of such occupancy, use or control,
ordinary wear and tear excepted. The ABL Secured

 

-24-



--------------------------------------------------------------------------------

Parties severally (on a pro rata basis) agree to pay, indemnify and hold each
Pari Notes Debt Agent and their respective officers, directors, employees and
agents harmless from and against any liability, cost, expense, loss or damages,
including legal fees and expenses, resulting from the gross negligence or
willful misconduct of the ABL Agent or any of its agents, representatives or
invitees in its or their operation of such facilities. Notwithstanding the
foregoing, in no event shall the ABL Secured Parties have any liability to the
Pari Notes Debt Secured Parties pursuant to this Section as a result of any
condition (including any environmental condition, claim or liability) on or with
respect to the Notes First Lien Collateral existing prior to the date of the
exercise by the ABL Secured Parties of their rights under this Section and the
ABL Secured Parties shall have no duty or liability to maintain the Notes First
Lien Collateral in a condition or manner better than that in which it was
maintained prior to the use thereof by the ABL Secured Parties, or for any
diminution in the value of the Notes First Lien Collateral that results solely
from ordinary wear and tear resulting from the use of the Notes First Lien
Collateral by the ABL Secured Parties in the manner and for the time periods
specified under this Section 2.08. Without limiting the rights granted in this
paragraph, ABL Agent, to the extent that rights have been exercised under this
Section 2.08 by ABL Agent, shall cooperate with the Pari Notes Debt Secured
Parties in connection with any efforts made by the Pari Notes Debt Secured
Parties to sell the Notes First Lien Collateral.

(d) Each Pari Notes Debt Agent and each Pari Notes Debt Secured Party, in its
capacity as a secured party (or as a purchaser, assignee or transferee, as
applicable), and to the extent of its interest therein, hereby grants to the ABL
Agent and the ABL Secured Parties a nonexclusive, irrevocable, royalty-free,
worldwide license to use, license or sublicense any and all Intellectual
Property now owned or hereafter acquired included as part of the Pari Notes Debt
Collateral (and including in such license access to all media in which any of
the licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof) as is or may be necessary
or advisable in the ABL Agent’s reasonable judgment for the ABL Agent to
process, ship, produce, store, supply, lease, complete, sell, liquidate or
otherwise deal with the ABL First Lien Collateral, or to collect or otherwise
realize upon any Accounts (as defined in the ABL Credit Agreement) comprising
ABL First Lien Collateral, in each case solely in connection with any exercise
of remedies available to the ABL Secured Parties; provided that (i) any such
license shall terminate upon the sale of the applicable ABL First Lien
Collateral and shall not extend or transfer to the purchaser of such ABL First
Lien Collateral, (ii) the ABL Agent’s use of such Intellectual Property shall be
reasonable and lawful, and (iii) any such license is granted on an “AS-IS”
basis, without any representation or warranty whatsoever. Furthermore, each Pari
Notes Debt Agent agrees that, in connection with any exercise of remedies
available to any Pari Notes Debt Agent in respect of Pari Notes Debt Collateral,
such Pari Notes Debt Agent shall provide written notice to any purchaser,
assignee or transferee of Intellectual Property pursuant to such exercise of
remedies, that the applicable Intellectual Property is subject to such license.

SECTION 2.09. Insurance. Unless and until written notice by the ABL Agent to
each Pari Notes Debt Agent that the Discharge of Senior Secured Debt Obligations
in respect of the ABL Debt Obligations has occurred, as between the ABL Agent,
on the one hand, and any Pari Notes Debt Agent, on the other hand, only the ABL
Agent will have the right (subject to the rights of the Grantors under the ABL
Debt Documents and the Notes Documents) to adjust or settle any insurance policy
or claim covering or constituting ABL First Lien Collateral in the event of any
loss thereunder and to approve any award granted in any condemnation or similar
proceeding affecting the ABL First Lien Collateral. Unless and until written
notice by each Pari Notes Debt Agent to the ABL Agent that the Pari Notes Debt
Obligations have been paid in full, as between the ABL Agent, on the one hand,
and any Pari Notes Debt Agent, on the other hand, only Pari Notes Debt Agents
will have the right (subject to the rights of the Grantors under the ABL Debt
Documents and the Pari Notes Debt Documents) to adjust or settle any insurance
policy covering or constituting Notes First Lien Collateral in the event of any
loss thereunder

 

-25-



--------------------------------------------------------------------------------

and to approve any award granted in any condemnation or similar proceeding
solely affecting Notes First Lien Collateral. To the extent that an insured loss
covers or constitutes both ABL First Lien Collateral and Notes First Lien
Collateral, then the ABL Agent and each Pari Notes Debt Agent will work jointly
and in good faith to collect, adjust or settle (subject to the rights of the
Grantors under the ABL Debt Documents and the Pari Notes Debt Documents) under
the relevant insurance policy.

SECTION 2.10. Refinancing and Additional Secured Debt.

(a) The ABL Debt Obligations and the Pari Notes Debt Obligations may be Replaced
by any ABL Substitute Facility or Notes Substitute Facility, as the case may be,
in each case, without notice to or the consent of any Secured Party, all without
affecting the Lien priorities provided for herein or the other provisions
hereof; provided, however, that the Notes Collateral Agent and the ABL Agent
shall receive on or prior to incurrence of the Replacement of an ABL Substitute
Facility or Notes Substitute Facility (i) an Officer’s Certificate from the
Parent Borrower stating that (A) the Replacement is permitted by each applicable
Secured Document to be incurred, or to the extent a consent is otherwise
required to permit the Replacement under any Secured Document, each Grantor has
obtained the requisite consent and (B) the requirements of Section 2.09 have
been satisfied, and (ii) a Lien Sharing and Priority Confirmation Joinder from
the holders or lenders of any indebtedness that Replaces the ABL Debt
Obligations or the Notes Debt (or an authorized agent, trustee or other
representative on their behalf).

Each of the then-existing ABL Agent and Notes Collateral Agent shall be
authorized to execute and deliver such documents and agreements (including
amendments or supplements to this Agreement) as such holders, lenders, agent,
trustee or other representative may reasonably request to give effect to such
Replacement, it being understood that the ABL Agent and each Notes Collateral
Agent, without the consent of any other Secured Party, may amend, supplement,
modify or restate this Agreement to the extent reasonably necessary or
appropriate to facilitate such amendments or supplements to effect such
Replacement all at the expense of the Parent Borrower. Upon the consummation of
such Replacement and the execution and delivery of the documents and agreements
contemplated in the preceding sentence, the holders or lenders of such
indebtedness and any authorized agent, trustee or other representative thereof
shall be entitled to the benefits of this Agreement.

(b) Each Grantor will be permitted to designate as an additional holder of
Secured Debt Obligations hereunder each Person who is or who becomes the
registered holder of Additional Pari Notes Debt or in respect of any Additional
ABL Facility, as applicable, incurred by such Grantor after the date of this
Agreement in accordance with the terms of all applicable Secured Documents. Each
Grantor may effect such designation by delivering to each Pari Notes Debt Agent
and the ABL Agent, each of the following:

(i) an Officer’s Certificate stating that (A) such Grantor intends to incur
Additional Pari Notes Debt or enter into an Additional ABL Facility, as
applicable, and (B) such Additional Pari Notes Debt or Additional ABL Facility,
as applicable, is then permitted by each applicable Secured Document to be
incurred and secured by a Pari Notes Debt Lien, in respect of such Additional
Pari Notes Debt, or ABL Liens, in respect of such Additional ABL Facility,

(ii) if applicable, the Additional Pari Notes Debt Agent, on behalf of itself
and the Additional Pari Notes Debt Secured Parties of the applicable Series
must, prior to such designation, sign and deliver a Lien Sharing and Priority
Confirmation Joinder, and

 

-26-



--------------------------------------------------------------------------------

(iii) if applicable, the ABL Agent in respect of the Additional ABL Facility, on
behalf of itself and the ABL Secured Parties of such Additional ABL Facility
must, prior to such designation, sign and deliver a Lien Sharing and Priority
Confirmation Joinder.

(c) Notwithstanding the foregoing, nothing in this Agreement will be construed
to permit any Grantor to incur, or prohibit any Grantor from incurring,
additional indebtedness unless otherwise permitted or prohibited, as applicable,
by the terms of each applicable Secured Document.

(d) Any Series of Additional Pari Notes Debt shall rank equal in right of
security with the Notes Debt and any other Series of Additional Pari Notes Debt.
Any ABL Debt Obligations in respect of any Additional ABL Facility shall rank
equal in right of security with the ABL Debt Obligations in respect of the ABL
Credit Agreement, any ABL Substitute Facility or any other Additional ABL
Faciltity, as applicable.

SECTION 2.11. Modification; No Interference.

(a) The ABL Secured Parties may agree to modify the terms (including, amending,
restating, amending and restating, supplementing, restructuring, repaying,
refinancing, or otherwise modifying) of any of the ABL Debt Obligations and any
ABL Debt Documents and grant extensions of the time of payment or performance to
and make compromises (including releases of Liens on the ABL First Lien
Collateral or of guaranties) and settlements with any and all Grantors and all
other Persons, in each case, without the consent of the Pari Notes Debt Secured
Parties and without affecting agreements of the Pari Notes Debt Secured Parties
in this Agreement. If an ABL Secured Party should amend or waive any provisions
of the ABL Debt Documents, whether or not any ABL Secured Party has knowledge
that such amendment or waiver would result in a breach of any Pari Notes Debt
Documents or an Event of Default under any Pari Notes Debt Documents, or
knowledge of an act, condition or event which with notice or passage of time or
both would constitute an Event of Default under any Pari Notes Debt Documents,
in no event shall the ABL Secured Parties have any liability to any Pari Notes
Debt Secured Parties as a result of such breach and, without limiting generality
of the foregoing, the ABL Secured Parties shall not have any liability for
tortious interference with contractual relations or for inducement by the ABL
Secured Parties of any Grantor to breach any contract or otherwise. Nothing
contained in this Section 2.11(a) shall limit, impair or waive any right that
the Pari Notes Debt Secured Parties have to enforce any of the provisions of the
Pari Notes Debt Documents against any Grantor and the provisions of this
Agreement against any ABL Secured Party.

(b) The Pari Notes Debt Secured Parties may agree to modify the terms
(including, amending, restating, amending and restating, supplementing,
restructuring, repaying, refinancing, or otherwise modifying) of any of their
respective Pari Notes Debt Obligations and any Pari Notes Debt Documents and
grant extensions of the time of payment or performance to and make compromises
(including releases of Liens on Notes First Lien Collateral or of guaranties)
and settlements with any and all Grantors and all other Persons, in each case,
without the consent of the ABL Secured Parties and without affecting the
agreements of the ABL Secured Parties in this Agreement. If a Pari Notes Debt
Secured Party should amend or waive any provisions of its respective Pari Notes
Debt Documents, whether or not any Pari Notes Debt Secured Party has knowledge
that such amendment or waiver would result in a breach of any ABL Debt Documents
or an Event of Default under any ABL Debt Documents, or knowledge of an act,
condition or event which with notice or passage of time or both would constitute
an Event of Default under any ABL Debt Documents, in no event shall the Pari
Notes Debt Secured Parties have any liability to any ABL Secured Party as a
result of such breach and, without limiting generality of the foregoing, the
Pari Notes Debt Secured Parties shall not have any liability for tortious

 

-27-



--------------------------------------------------------------------------------

interference with contractual relations or for inducement by the Pari Notes Debt
Secured Parties of any Grantor to breach any contract or otherwise. Nothing
contained in this Section 2.11(b) shall limit, impair or waive any right that
the ABL Secured Parties have to enforce any of the provisions of the ABL Debt
Documents against any Grantor and the provisions of this Agreement against any
Pari Notes Debt Secured Party.

SECTION 2.12. Legends. Each Security Document shall (and, to the extent already
in existence, shall be amended to) include a legend, substantially in the form
of Annex I, describing this Agreement.

SECTION 2.13. Junior Secured Obligations Secured Parties Rights as Unsecured
Creditors. Notwithstanding the provisions of Sections 2.02, 2.04(a) and 2.06(b),
(c) and (d) or otherwise, both before and during an Insolvency or Liquidation
Proceeding, any of the Junior Secured Obligations Secured Parties may take any
actions and exercise any and all rights that would be available to a holder of
unsecured claims, including, without limitation, the commencement of an
Insolvency or Liquidation Proceeding against any Grantor in accordance with
applicable law (including the Bankruptcy Laws of any applicable jurisdiction);
provided that, the Junior Secured Obligations Secured Parties may not take any
of the actions prohibited by Section 2.02, clauses (i) through (vii) of
Section 2.04(a) or Section 2.06(b), (c), (d) and (e); provided, further, that in
the event that any of the Junior Secured Obligations Secured Parties becomes a
judgment lien creditor in respect of any Collateral as a result of its
enforcement of its rights as an unsecured creditor with respect to the Junior
Secured Obligations, such judgment lien shall be subject to the terms of this
Agreement for all purposes (including in relation to the Senior Secured
Obligations) as the other Liens securing the Junior Secured Obligations are
subject to this Agreement.

SECTION 2.14. No New Liens. Except as provided in Section 2.06, so long as the
Discharge of Senior Secured Debt Obligations with respect to any Senior Secured
Obligation has not occurred, whether or not any Insolvency Proceeding has been
commenced by or against any Grantor, the parties hereto agree that the Parent
Borrower shall not, and shall not permit any other Grantor to, grant any Lien on
any of its property, or permit any of its Subsidiaries to grant a Lien on any of
its property, to secure Junior Secured Obligations unless it, or such
Subsidiary, has granted (or offered to grant with a reasonable opportunity for
such Lien to be accepted) a corresponding Lien on such property in favor of the
holders of the Senior Secured Obligations with respect to such property;
provided, however, notwithstanding the foregoing, the refusal of any such holder
of Senior Secured Obligations to accept a Lien on any property of any Grantor
shall not prohibit the taking of a Lien on such property by the holders of
Junior Secured Obligations. If any Secured Party shall acquire any Lien on any
property of any Grantor or any of their respective Subsidiaries constituting
Junior Secured Obligations Collateral securing any Junior Secured Obligations
which property is not also subject to the Lien of the holders of Senior Secured
Obligations with respect to such property, then such holders of Junior Secured
Obligations shall, without the need for any further consent of any other Person
and notwithstanding anything to the contrary in any other Junior Document
(x) hold and be deemed to have held such Lien and security interest on such
property for the benefit of the holders of Senior Secured Obligations with
respect to such property as security for the Senior Secured Obligations, or
(y) if directed by the holders of the Senior Secured Obligations with respect to
such property constituting Senior Secured Obligations Collateral, take any
actions that are necessary to make such Lien subject to this Agreement and
provide the benefit of such Lien to the holders of the Senior Secured
Obligations with respect to such property. To the extent any additional Liens
are granted on any asset or property pursuant to this Section 2.14, the priority
of such additional Liens shall be determined in accordance with Section 2.01. In
addition, to the extent that the foregoing provisions are not complied with for
any reason, and without limiting any other rights and remedies available under
this Agreement, the ABL Agent, each Pari Notes Debt Agent and the Secured
Parties agree that any amounts received by or distributed to any of them
pursuant to or as a result of Liens granted in contravention of this
Section 2.14 shall be subject to Section 2.04(b).

 

-28-



--------------------------------------------------------------------------------

SECTION 2.15. Set-Off and Tracing of and Priorities in Proceeds. Each Pari Notes
Debt Agent, on behalf of the Pari Notes Debt Secured Parties, acknowledges and
agrees that, to the extent any Pari Notes Debt Agent or any Pari Notes Debt
Secured Party exercises any rights of set-off against any ABL First Lien
Collateral, the amount of such set-off shall be held and distributed pursuant to
Section 2.04(b). The ABL Agent, on behalf of the ABL Secured Parties,
acknowledges and agrees that, to the extent the ABL Agent or any ABL Secured
Party exercises any rights of set-off against any ABL First Lien Collateral, the
amount of such set-off shall be held and distributed pursuant to
Section 2.04(b). The ABL Agent, for itself and on behalf of the ABL Secured
Parties, and the Pari Notes Debt Agents, for themselves and on behalf of the
Pari Notes Debt Secured Parties, further agree that prior to an issuance of any
Enforcement Notice with respect to the Senior Secured Obligations Collateral or
the commencement of any Insolvency or Liquidation Proceeding, any proceeds of
Collateral, whether or not deposited under Account Agreements, which are used by
any Grantor to acquire other property which is Collateral shall not (solely as
between the ABL Agent, the ABL Secured Parties, the Pari Notes Debt Agents and
the Pari Notes Debt Secured Parties) be treated as proceeds of Collateral for
purposes of determining the relative priorities in the Collateral which was so
acquired. In addition, unless and until the Discharge of Senior Secured Debt
Obligations occurs, the Pari Notes Debt Agents and the Pari Notes Debt Secured
Parties each hereby consents to the application, prior to the receipt by the ABL
Agent of an Enforcement Notice issued by any Pari Notes Debt Agent, of cash or
other proceeds of Collateral, deposited under Account Agreements to the
repayment of ABL Debt Obligations pursuant to the ABL Debt Documents; provided
that after the receipt by the ABL Agent of an Enforcement Notice from any Pari
Notes Debt Agent, any identifiable proceeds of Notes First Lien Collateral
(whether or not deposited under Account Agreements with the ABL Agent) shall be
treated as Notes First Lien Collateral.

ARTICLE III

Gratuitous Bailment for Perfection of Certain Security

Interests; Rights Under Permits and Licenses

SECTION 3.01. General. Each of the ABL Agent and each Pari Notes Debt Agent
agrees and acknowledges that if it shall at any time hold a Senior Lien on any
Junior Secured Obligations Collateral that can be perfected by the possession or
control of such Collateral or of any account in which such Collateral is held,
and if such Collateral or any such account is in fact in the possession or under
the control of the Senior Representative, the Senior Representative shall also
hold such Collateral as gratuitous bailee for the Junior Representative for the
sole purpose of perfecting the Junior Lien of the Junior Representative on such
Collateral. It is agreed that the obligations of the Senior Representative and
the rights of the Junior Representative and the other Junior Secured Obligations
Secured Parties in connection with any such bailment arrangement will be in all
respects subject to the provisions of Article II. Notwithstanding anything to
the contrary herein, the ABL Agent and each Pari Notes Debt Agent will be deemed
to make no representation as to the adequacy of the steps taken by it to perfect
the Junior Lien on any such Collateral and shall have no responsibility, duty,
obligation or liability to the Junior Representative or other Junior Secured
Obligations Secured Party or any other person for such perfection or failure to
perfect, it being understood that the sole purpose of this Article is to enable
the Junior Secured Obligations Secured Parties to obtain a perfected Junior Lien
in such Collateral to the extent, if any, that such perfection results from the
possession or control of such Collateral or any such account by the ABL Agent or
any Pari Notes Debt Agent. Subject to Section 2.06 and to the ABL Agent or any
Pari Notes Debt Agent receiving such indemnifications as shall be required by
such ABL Agent or

 

-29-



--------------------------------------------------------------------------------

any Pari Notes Debt Agent, from and after the associated Discharge of Senior
Secured Debt Obligations, the ABL Agent or any Pari Notes Debt Agent shall take
all such actions in its power as shall reasonably be requested by Junior
Representative (at the sole cost and expense of the Grantors) to transfer
possession of such Collateral in its possession (in each case to the extent the
Junior Representative has a Lien on such Collateral after giving effect to any
prior or concurrent releases of Liens) to the Junior Representative (and with
respect to any Collateral constituting ABL First Lien Collateral, to each Pari
Notes Debt Agent for the benefit of all applicable Junior Secured Obligations
Secured Parties). In furtherance of the foregoing, each Grantor hereby grants a
security interest in the Collateral to each ABL Agent and Pari Notes Debt Agent
that controls such Collateral for the benefit of all Junior Representatives
which have been granted a Lien on such Collateral controlled by such Senior
Representative.

SECTION 3.02. Deposit Accounts.

(a) The Grantors, to the extent permitted by the ABL Credit Agreement, may from
time to time establish deposit accounts (the “Deposit Accounts”) with certain
depositary banks in which collections from Inventory (as defined in the ABL
Credit Agreement) and Accounts (as defined in the ABL Credit Agreement) may be
deposited. To the extent that any such Deposit Account is under the control of
the ABL Agent at any time, the ABL Agent will act as agent and gratuitous bailee
for each Pari Notes Debt Agent for the purpose of perfecting the Liens of the
Pari Notes Debt Secured Parties in such Deposit Accounts and the cash and other
assets therein as provided in Section 2.01 (but will have no duty,
responsibility or obligation to the Pari Notes Debt Secured Parties (including,
without limitation, any duty, responsibility or obligation as to the maintenance
of such control, the effect of such arrangement or the establishment of such
perfection). Unless the Junior Liens on such ABL First Lien Collateral shall
have been or concurrently are released, after the occurrence of any Discharge of
Senior Secured Debt Obligations, the ABL Agent shall, to the extent that the
same are then under the sole dominion and control of the ABL Agent and that such
action is otherwise within the power and authority of the ABL Agent pursuant to
the ABL Debt Documents, at the request of any Pari Notes Debt Agent, cooperate
with Grantors and the other Pari Notes Debt Agents (at the expense of the
Grantors) in permitting control of any Deposit Accounts to be transferred to the
Controlling Notes Debt Agent (or for other arrangements with respect to each
such Deposit Accounts satisfactory to each Pari Notes Debt Agent to be made):

(b) The Grantors, the Representatives, the Secured Parties and all other parties
hereto agree that only proceeds of the Notes First Lien Collateral may be
deposited in the Collateral Proceeds Account and agree to take all other actions
necessary to give effect to the intent of this Section 3.02(b). Without limiting
the generality of the foregoing, each Pari Notes Debt Agent hereby agrees,
subject to Section 3.02(d), that if the Collateral Proceeds Account contains any
proceeds of the ABL First Lien Collateral, it shall hold such proceeds in trust
for the ABL Secured Parties and transfer such proceeds the ABL Secured Parties
reasonably promptly after receiving written notice from the ABL Secured Parties
that it has possession of such proceeds in accordance with Section 2.04(b). Each
Pari Notes Debt Agent shall give written notice to the ABL Agent identifying the
Collateral Proceeds Account.

(c) Prior to the earliest of (x) an Event of Default that is continuing under
the ABL Credit Agreement or (to the extent the ABL Agent is notified) under the
Indenture, (y) the delivery of any Enforcement Notice and (z) an Insolvency or
Liquidation Proceeding in respect of the Parent Borrower or any Guarantor, all
funds, cash, cash equivalents, collections and payments deposited in any Deposit
Account subject to a control agreement or other similar account constituting ABL
First Lien Collateral and then applied to the ABL Debt Obligations shall be
treated as ABL First Lien Collateral and, unless the ABL Agent has received a
written notice from the Notes Collateral Agent (A) stating that specifically
identifiable cash proceeds arising out of the disposition of Notes First Lien
Collateral may be deposited in

 

-30-



--------------------------------------------------------------------------------

an account constituting ABL First Lien Collateral, (B) identifying the amount of
such proceeds and specifying the Notes First Lien Collateral’s origin or source
and (C) which written notice is received by the ABL Agent either prior to the
receipt by the ABL Agent of such identifiable cash proceeds of Notes First Lien
Collateral or at a time when such proceeds are still standing to the credit of
the applicable account, (1) any claim that payments made to the ABL Agent
through the Deposit Accounts or securities accounts that are subject to control
agreements or otherwise constituting ABL First Lien Collateral are proceeds of
or otherwise constitute Notes First Lien Collateral, are waived, and (2) such
proceeds shall not be subject to disgorgement by, or held in trust or otherwise
for the benefit of, any Notes Secured Party.

(d) Prior to the earliest of (x) an Event of Default that is continuing under
the Indenture or (to the extent the Note Collateral Agent is notified) under the
ABL Credit Agreement, (y) the delivery of any Enforcement Notice and (z) an
Insolvency or liquidation proceeding in respect of the Parent Borrower or any
Guarantor, all funds, cash, cash equivalents, collections and payments deposited
in any Deposit Account subject to a control agreement or other similar account
constituting Notes First Lien Collateral and then applied to the Notes Debt
shall be treated as Notes First Lien Collateral and, unless the Notes Collateral
Agent has received a written notice from the ABL Agent (i) stating that
specifically identifiable cash proceeds arising out of the disposition of ABL
First Lien Collateral may be deposited in an account constituting Notes First
Lien Collateral, (ii) identifying the amount of such proceeds and specifying the
ABL First Lien Collateral’s origin or source and (iii) which written notice is
received by the Notes Collateral Agent either prior to the receipt by the Notes
Collateral Agent of such identifiable cash proceeds of ABL First Lien Collateral
or at a time when such proceeds are still standing to the credit of the
applicable account, (A) any claim that payments made to the Notes Collateral
Agent through the Deposit Accounts or securities accounts that are subject to
control agreements or otherwise constituting Notes First Lien Collateral are
proceeds of or otherwise constitute ABL First Lien Collateral, are waived, and
(B) such proceeds shall not be subject to disgorgement by, or held in trust or
otherwise for the benefit of, any ABL Secured Party.

SECTION 3.03. Rights under Permits and Licenses.

Each Pari Notes Debt Agent agrees that if the ABL Agent shall require rights
available under any permit or license controlled by such Pari Notes Debt Agent
(as certified to such Pari Notes Debt Agent by the ABL Agent, upon which such
Pari Notes Debt Agent may rely) in order to realize on any ABL First Lien
Collateral, such Pari Notes Debt Agent shall (subject to the terms of the Pari
Notes Debt Documents, including such Pari Notes Debt Agent’s rights to
indemnification thereunder) take all such actions as shall be available to it
(at the sole expense of the Grantors), consistent with applicable law and
reasonably requested by the ABL Agent in writing, to make such rights available
to the ABL Agent, subject to the Pari Notes Debt Liens. The ABL Agent agrees
that if any Pari Notes Debt Agent shall require rights available under any
permit or license controlled by the ABL Agent (as certified to the ABL Agent by
such Pari Notes Debt Agent, upon which the ABL Agent may rely) in order to
realize on any Notes First Lien Collateral, the ABL Agent shall (subject to the
terms of the ABL Debt Documents, including such ABL Agent’s rights to
indemnification thereunder) take all such actions as shall be available to it
(at the sole expense of the Grantors), consistent with applicable law and
reasonably requested by such Pari Notes Debt Agent in writing, to make such
rights available to such Pari Notes Debt Agent, subject to the ABL Liens.

 

-31-



--------------------------------------------------------------------------------

ARTICLE IV

Existence and Amounts of Liens and Obligations

Whenever a Representative shall be required, in connection with the exercise of
its rights or the performance of its obligations hereunder, to determine the
existence or amount of any Senior Secured Obligations (or the existence of any
commitment to extend credit that would constitute Senior Secured Obligations) or
Junior Secured Obligations (or the existence of any commitment to extend credit
that would constitute Junior Secured Obligations), or the existence of any Lien
securing any such obligations, or the Collateral subject to any such Lien, it
may request that such information be furnished to it in writing by the other
Representative or Representatives and shall be entitled to make such
determination on the basis of the information so furnished; provided, however,
that if a Representative shall fail or refuse reasonably promptly to provide the
requested information, the requesting Representative shall be entitled to make
any such determination by such method as it may, in the exercise of its good
faith judgment, determine, including by reliance upon a certificate of the
Borrower. Each Representative may rely conclusively, and shall be fully
protected in so relying, on any determination made by it in accordance with the
provisions of the preceding sentence (or as otherwise directed by a court of
competent jurisdiction) and shall have no liability to the Grantors or any of
their Subsidiaries, any Secured Party or any other person as a result of such
determination.

ARTICLE V

Consent of Grantors

Each Grantor hereby consents to the provisions of this Agreement and the
intercreditor arrangements provided for herein and agrees that the obligations
of the Grantors under the Security Documents will in no way be diminished or
otherwise affected by such provisions or arrangements (except as expressly
provided herein).

ARTICLE VI

Representations and Warranties

SECTION 6.01. Representations and Warranties of Each Party. Each Grantor hereto
represents and warrants to the other parties hereto as follows:

(a) Such party is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization and has all requisite power and
authority to enter into and perform its obligations under this Agreement.

(b) This Agreement has been duly executed and delivered by such party.

(c) The execution, delivery and performance by such party of this Agreement
(i) do not require any consent or approval of, registration or filing with or
any other action by any governmental authority of which the failure to obtain
could reasonably be expected to have a Material Adverse Effect (as defined in
the ABL Credit Agreement), (ii) will not violate any applicable law or
regulation or any order of any governmental authority or any indenture,
agreement or other instrument binding upon such party which could reasonably be
expected to have a Material Adverse Effect and (iii) will not violate the
charter, by-laws or other organizational documents of such party.

 

-32-



--------------------------------------------------------------------------------

SECTION 6.02. Representations and Warranties of Each Representative. Each of the
Pari Notes Debt Agents and the ABL Agent represents and warrants to the other
parties hereto that it is authorized under their respective Pari Notes Debt
Documents and the ABL Credit Agreement, as the case may be, to enter into this
Agreement.

ARTICLE VII

Miscellaneous

SECTION 7.01. Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:

 

  (a) if to the Original ABL Agent, to:

SunTrust Bank

303 Peachtree St., NE

Atlanta, GA 30308

Attention:                     

Fax:                     

 

  (b) if to the Original Notes Collateral Agent, to:

Wilmington Trust, National Association

1100 N. Market Street

Wilmington, Delaware 19890

Attention: W. Thomas Morris II

Fax: (302) 636-4145

Email: tmorris@wilmingtontrust.com

 

  (c) if to the Grantors, to:

Builders FirstSource, Inc.,

2001 Bryan Street – Suite 1600

Dallas, TX 75201

Attention: General Counsel

Attention:                     

Fax:                     

(c) and if to any other Secured Debt Representative, to such address as
specified in the Lien Sharing and Priority Confirmation Joinder.

Any party hereto may change its address or fax number for notices and other
communications hereunder by notice to the other parties hereto (and for this
purpose a notice to the Borrower shall be deemed to be a written notice to each
Grantor). All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of

 

-33-



--------------------------------------------------------------------------------

receipt (if a Business Day) and on the next Business Day thereafter (in all
other cases) at the address of such party as provided in this Section 7.01 or in
accordance with the latest unrevoked direction from such party given in
accordance with this Section 7.01. As agreed to in writing among the Borrower,
on behalf of the Grantors, each Pari Notes Debt Agent and the ABL Agent from
time to time, notices and other communications may also be delivered by e-mail
to the e-mail address of a representative of the applicable person provided from
time to time by such person.

SECTION 7.02. Waivers; Amendment.

(a) No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any party
hereto in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be terminated, waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by each Representative and the Parent Borrower, on behalf of the
Grantors (it being understood that the consent of the Parent Borrower to any
amendment or modification of this Agreement or any provision thereof shall only
be required to the extent such amendment or modification adversely affects or
impairs the rights of the Parent Borrower or any Grantor (including rights
hereunder, under the ABL Debt Documents and under the Pari Notes Debt Documents)
or imposes any additional obligation or liability upon the Parent Borrower or
any Grantor); provided, however, that this Agreement may be amended from time to
time (x) as provided in Section 2.12 and (y) at the sole request and expense of
the Parent Borrower, and without the consent of any Representative, to add,
pursuant to the Intercreditor Agreement Joinder, additional Grantors whereupon
such Person will be bound by the terms hereof to the same extent as if it had
executed and delivered this Agreement as of the date hereof. Any amendment of
this Agreement that is proposed to be effected without the consent of a
Representative as permitted by the proviso to the preceding sentence shall be
submitted to such Representative for its review at least 5 Business Days (or
such shorter period as shall be acceptable to such Representative) prior to the
proposed effectiveness of such amendment; provided that no prior review shall be
required for the joinder of a Grantor pursuant to a joinder in the form of
Exhibit A.

SECTION 7.03. Parties in Interest. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, as well as the other Secured Parties, all of whom are intended to be
bound by, and to be third party beneficiaries of, this Agreement.

SECTION 7.04. Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

SECTION 7.05. Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Agreement by facsimile transmission (or other electronic transmission) shall be
as effective as delivery of a manually signed counterpart of this Agreement.

 

-34-



--------------------------------------------------------------------------------

SECTION 7.06. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7.07. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the
laws of the State of New York.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in the Borough of Manhattan in New York, New York and
of the United States District Court of the Southern District of New York sitting
in the Borough of Manhattan, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding shall be heard and determined in such New York State
or, to the extent permitted by law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 7.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 7.08. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT. EACH PARTY HERETO (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

-35-



--------------------------------------------------------------------------------

SECTION 7.09. Headings. Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

SECTION 7.10. Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any Secured Documents,
the provisions of this Agreement shall control.

SECTION 7.11. Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the ABL Secured Parties, on the one hand, and the Pari Notes
Debt Secured Parties, on the other hand. None of the Grantors or any other
creditor thereof shall have any rights or obligations hereunder, except as
expressly provided in this Agreement (provided that nothing in this Agreement
(other than Article I, Sections 2.05, 2.06, 2.09, 2.10 or Article VII) is
intended to or will amend, waive or otherwise modify the provisions of the ABL
Debt Documents or the Pari Notes Debt Documents), and no Grantor may rely on the
terms hereof (other than Article I, Sections 2.05, 2.06, 2.09, 2.10, Article IV
and Article VII). Nothing in this Agreement is intended to or shall impair the
obligations of Grantors, which are absolute and unconditional, to pay the
Obligations under the Secured Documents as and when the same shall become due
and payable in accordance with their terms. Notwithstanding anything to the
contrary herein or in any Secured Document, the Grantors shall not be required
to act or refrain from acting (a) pursuant to this Agreement or any Pari Notes
Debt Document with respect to any ABL First Lien Collateral in any manner that
would cause a default under any ABL Debt Document, or (b) pursuant to this
Agreement or any ABL Debt Document with respect to any Notes First Lien
Collateral in any manner that would cause a default under any Pari Notes Debt
Document.

SECTION 7.12. Certain Terms Concerning the ABL Agent and each Pari Notes Debt
Agent; Force Majeure.

(a) Neither the ABL Agent nor any Pari Notes Debt Agent shall have any liability
or responsibility for the actions or omissions of any other Secured Party, or
for any other Secured Party’s compliance with (or failure to comply with) the
terms of this Agreement. Neither the ABL Agent nor any Pari Notes Debt Agent
shall have individual liability to any Person if it shall mistakenly pay over or
distribute to any Secured Party (or the Grantors) any amounts in violation of
the terms of this Agreement, so long as the ABL Agent or such Pari Notes Debt
Agent, as the case may be, is acting in good faith. Neither the ABL Agent nor
any Pari Notes Debt Agent shall be responsible for or liable for any failure or
delay in the performance of its obligations under this Agreement arising out of
or caused by, directly or indirectly, forces beyond its reasonable control,
including without limitation, strikes, work stoppages, accidents, acts of war or
terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God, and interruptions, loss or malfunctions of utilities,
communications or computer (software or hardware) services.

(b) Each of the Pari Notes Debt Agents and the ABL Agent is executing and
delivering this Agreement solely in its capacity as agent and in so doing,
neither such Pari Notes Debt Agent nor the ABL Agent shall be responsible for
the terms or sufficiency of this Agreement for any purpose. None of the Pari
Notes Debt Agents or the ABL Agent shall have any duties or obligations under or
pursuant to this Agreement other than such duties as may be expressly set forth
in this Agreement as duties on its part to be performed or observed. In entering
into this Agreement, or in taking (or forbearing from) any action under or
pursuant to this Agreement, each Pari Notes Debt Agent and the ABL Agent shall
have and be protected by all of the rights, immunities, indemnities and other
protections granted to it under the ABL Debt Documents and the Notes Documents,
as applicable.

 

-36-



--------------------------------------------------------------------------------

[Remainder of this page intentionally left blank]

 

-37-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

SUNTRUST BANK, as Original ABL Agent By:  

/s/ C. Graham Sones

  Name:   C. Graham Sones   Title:   Senior Vice President

BUILDERS FIRSTSOURCE, INC.

ABL INTERCREDITOR AGREEMENT



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Notes Collateral Agent By:  

/s/ W. Thomas Morris, II

  Name:   W. Thomas Morris, II   Title:   Vice President

BUILDERS FIRSTSOURCE, INC.

ABL INTERCREDITOR AGREEMENT



--------------------------------------------------------------------------------

BUILDERS FIRSTSOURCE, INC. By:  

/s/ Jeffrey A. Wier

  Name:   Jeffrey A. Wier   Title:   Vice President and Assistant Secretary

BUILDERS FIRSTSOURCE HOLDINGS, INC.

BUILDERS FIRSTSOURCE – DALLAS, LLC

BUILDERS FIRSTSOURCE – FLORIDA, LLC

BUILDERS FIRSTSOURCE – RALEIGH, LLC

BUILDERS FIRSTSOURCE – ATLANTIC GROUP, LLC

BUILDERS FIRSTSOURCE – TEXAS GENPAR, LLC

BUILDERS FIRSTSOURCE – MBS, LLC

BUILDERS FIRSTSOURCE – FLORIDA DESIGN CENTER, LLC

BUILDERS FIRSTSOURCE – SOUTHEAST GROUP, LLC

BFS TEXAS, LLC

BFS IP, LLC

BUILDERS FIRSTSOURCE – TEXAS GROUP, L.P.

BUILDERS FIRSTSOURCE – SOUTH TEXAS, L.P.

BUILDERS FIRSTSOURCE – INTELLECTUAL PROPERTY, L.P.

BUILDERS FIRSTSOURCE – TEXAS INSTALLED SALES, L.P.

By:  

/s/ Jeffrey A. Wier

  Name:   Jeffrey A. Wier   Title:   Vice President and Assistant Secretary

BUILDERS FIRSTSOURCE, INC.

ABL INTERCREDITOR AGREEMENT



--------------------------------------------------------------------------------

ANNEX I

Provision for the ABL Credit Agreement, the Indenture and any Additional Pari
Notes Debt Facility:

Reference is made to the ABL/Bond Intercreditor Agreement, dated as of May 29,
2013, among SunTrust Bank, as ABL Agent (as defined in the ABL/Bond
Intercreditor Agreement) for the ABL Secured Parties referred to therein;
Wilmington Trust, National Association, as Notes Collateral Agent (as defined in
the ABL/Bond Intercreditor Agreement) for the Notes Secured Parties referred to
therein; each Additional Part Notes Debt Agent (as defined in the ABL/Bond
Intercreditor Agreement), for the Pari Notes Debt Secured Parties referred to
therein; Builders FirstSource, Inc. and the Subsidiaries of Builders
FirstSource, Inc. party thereto (the “ABL/Bond Intercreditor Agreement”). Each
[ABL Lender hereunder] [Notes Holder hereunder] [lender under any Additional
Pari Notes Debt] (a) consents to the subordination of Liens provided for in the
ABL/Bond Intercreditor Agreement, (b) agrees that it will be bound by, and will
take no actions contrary to, the provisions of the ABL/Bond Intercreditor
Agreement and (c) authorizes and instructs the [ABL Agent] [Pari Notes Debt
Agent] to enter into the ABL/Bond Intercreditor Agreement as [ABL Agent] [Pari
Notes Debt Agent] on behalf of such [ABL Lender] [Notes Holder]. The foregoing
provisions are intended as an inducement to the [ABL Lenders] [Notes Holders] to
extend credit to Borrowers or to acquire any notes or other evidence of any debt
obligation owing from the Borrowers and such [ABL Lenders] [Notes Holders] are
intended third party beneficiaries of such provisions and the provisions of the
ABL/Bond Intercreditor Agreement.

Provision for all ABL Security Documents and any Additional Debt Security
Documents that Grant a Security Interest in Collateral:

Reference is made to the ABL/Bond Intercreditor Agreement, dated as of May 29,
2013, among SunTrust Bank, as ABL Agent (as defined in the ABL/Bond
Intercreditor Agreement) for the ABL Secured Parties referred to therein;
Wilmington Trust, National Association, as Notes Collateral Agent (as defined in
the ABL/Bond Intercreditor Agreement) for the Notes Secured Parties referred to
therein; each Additional Part Notes Debt Agent (as defined in the ABL/Bond
Intercreditor Agreement), for the Pari Notes Debt Secured Parties referred to
therein; Builders FirstSource, Inc. and the Subsidiaries of Builders
FirstSource, Inc. party thereto (the “ABL/Bond Intercreditor Agreement”). Each
Person that is secured hereunder, by accepting the benefits of the security
provided hereby, (i) consents (or is deemed to consent), to the subordination of
Liens provided for in the ABL/Bond Intercreditor Agreement, (ii) agrees (or is
deemed to agree) that it will be bound by, and will take no actions contrary to,
the provisions of the ABL/Bond Intercreditor Agreement, (iii) authorizes (or is
deemed to authorize) the [ABL Agent] [Pari Notes Debt Agent] on behalf of such
Person to enter into, and perform under, the ABL/Bond Intercreditor Agreement
and (iv) acknowledges (or is deemed to acknowledge) that a copy of the ABL/Bond
Intercreditor Agreement was delivered, or made available, to such Person.

Notwithstanding any other provision contained herein, this Agreement, the Liens
created hereby and the rights, remedies, duties and obligations provided for
herein are subject in all respects to the provisions of the ABL/Bond
Intercreditor Agreement and, to the extent provided therein, the applicable
Security Documents (as defined in the ABL/Bond Intercreditor Agreement). In the
event of any conflict or inconsistency between the provisions of this Agreement
and the ABL/Bond Intercreditor Agreement, the provisions of the ABL/Bond
Intercreditor Agreement shall control.

 

Ann. I-1



--------------------------------------------------------------------------------

EXHIBIT A

to ABL/Bond Intercreditor Agreement

[FORM OF]

GRANTOR INTERCREDITOR AGREEMENT JOINDER

The undersigned,                                         , a
                        , hereby agrees to become party as a [Grantor] under the
(a) ABL/Bond Intercreditor Agreement, dated as of May 29, 2013, among SunTrust
Bank, as ABL Agent for the ABL Secured Parties referred to therein; Wilmington
Trust, National Association, as Notes Collateral Agent for the Notes Secured
Parties referred to therein; each Additional Pari Notes Debt Agent for the Pari
Notes Debt Secured Parties referred to therein; Builders FirstSource, Inc. and
the Subsidiaries of Builders FirstSource, Inc. party thereto (the “ABL/Bond
Intercreditor Agreement”); for all purposes thereof on the terms set forth
therein, and to be bound by the terms of the ABL/Bond Intercreditor Agreement as
fully as if the undersigned had executed and delivered the ABL/Bond
Intercreditor Agreement as of the date thereof.

The provisions of Article VII of the ABL/Bond Intercreditor Agreement will apply
with like effect to this Joinder.

IN WITNESS WHEREOF, the parties hereto have caused this ABL/Bond Intercreditor
Agreement Joinder to be executed by their respective officers or representatives
as of                  , 20    .

 

[                                         ] By:  

 

  Name:   Title: [Notice Address]

 

ACKNOWLEDGED:

SUNTRUST BANK,

as Original ABL Agent

By:  

 

  Name:   Title:

 

A-1



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Notes Collateral Agent

By:  

 

  Name:   Title:

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

to ABL/Bond Intercreditor Agreement

[FORM- OF]

LIEN SHARING AND PRIORITY CONFIRMATION JOINDER

Reference is made to the ABL/Bond Intercreditor Agreement, dated as of May
[    ], 2013 (as amended, supplemented, amended and restated or otherwise
modified and in effect from time to time, the “ABL/Bond Intercreditor
Agreement”) among SunTrust Bank, as ABL Agent for the ABL Secured Parties
referred to therein; Wilmington Trust, National Association, as Notes Collateral
Agent for the Notes Secured Parties referred to therein; each Additional Pari
Notes Debt Agent for the Pari Notes Debt Secured Parties referred to therein;
Builders FirstSource, Inc. and the Subsidiaries of Builders FirstSource, Inc.
party thereto

Capitalized terms used but not otherwise defined herein shall have meaning set
forth in the ABL/Bond Intercreditor Agreement. This Lien Sharing and Priority
Confirmation Joinder is being executed and delivered pursuant to
Section 2.10[a][b] of the ABL/Bond Intercreditor Agreement as a condition
precedent to the debt for which the undersigned is acting as representative
being entitled to the rights and obligations of being additional secured debt
under the ABL/Bond Intercreditor Agreement.

1. Joinder. The undersigned, [                                        ], a
[                                        ], (the “New Representative”) as
[trustee] [collateral trustee] [administrative agent] [collateral agent] under
that certain [described applicable indenture, credit agreement or other document
governing the additional secured debt] hereby:

(a) represents that the New Representative has been authorized to become a party
to the ABL/Bond Intercreditor Agreement on behalf of the [ABL Secured Parties
under an [ABL Substitute Facility][Additional ABL Facility]] [Notes Secured
Parties under the Notes Substitute Facility] [Additional Pari Notes Debt Secured
Parties under the Additional Pari Notes Debt Facility] as [an ABL Agent under an
[ABL Substitute Facility][Additional ABL Facility]] [a Notes Collateral Agent
under a Notes Substitute Facility] [an Additional Pari Notes Debt Agent under an
Additional Pari Notes Debt Facility] under the ABL/Bond Intercreditor Agreement
for all purposes thereof on the terms set forth therein, and to be bound by the
terms of the ABL/Bond Intercreditor Agreement as fully as if the undersigned had
executed and delivered the ABL/Bond Intercreditor Agreement as of the date
thereof; and

(b) agrees that its address for receiving notices pursuant to the ABL/Bond
Intercreditor Agreement shall be as follows:

[Address];

2. Lien Sharing and Priority Confirmation.

[Option A: to be used if Additional Debt constitutes ABL Debt Obligations] The
undersigned New Representative, on behalf of itself and each holder of ABL Debt
Obligations for which the undersigned is acting as [collateral agent] hereby
agrees, for the benefit of all Secured Parties and each future Representative,
and as a condition to being treated as ABL Debt Obligations under the ABL/Bond
Intercreditor Agreement, that the New Representative is bound by the provisions
of the ABL/Bond Intercreditor Agreement, including the provisions relating to
the ranking of Liens [or]

 

B-1



--------------------------------------------------------------------------------

[Option B: to be used if Additional Debt constitutes a Series of Pari Notes
Debt] The undersigned New Representative, on behalf of itself and each holder of
Obligations in respect of the Series of Notes Debt or Additional Pari Notes Debt
[that constitutes Notes Substitute Facility] for which the undersigned is acting
as [Notes Collateral Agent] [Pari Notes Debt Agent] hereby agrees, for the
benefit of all Secured Parties and each future Secured Debt Representative, and
as a condition to being treated as Secured Debt Obligations under the ABL/Bond
Intercreditor Agreement, that:

(a) all Pari Notes Debt Obligations will be and are secured equally and ratably,
by all Pari Notes Debt Liens at any time granted by the Grantors or any other
Grantor to secure any Obligations in respect of such Series of Notes Debt or
Additional Pari Notes Debt, whether or not upon property otherwise constituting
Collateral for such Series of Notes Debt, and that all such Pari Notes Debt
Liens will be enforceable by the Pari Notes Debt Agent with respect to such
Series of Pari Notes Debt for the benefit of all holders of Pari Notes Debt
Obligations equally and ratably;

(b) the New Representative and each holder of Obligations in respect of the
Series of Pari Notes Debt for which the undersigned is acting as Pari Notes Debt
Agent are bound by the provisions of the ABL/Bond Intercreditor Agreement,
including the provisions relating to the ranking of Pari Notes Debt Liens and
the order of application of proceeds from enforcement of Pari Notes Debt Liens;
and

(c) the New Representative and each holder of Obligations in respect of the
Series of Pari Notes Debt for which the undersigned is acting as Pari Notes Debt
Agent appoints the Pari Notes Debt Agent and consents to the terms of the
ABL/Bond Intercreditor Agreement and the performance by the Pari Notes
Collateral Agent of, and directs the Pari Notes Debt Agent to perform, its
obligations under the ABL/Bond Intercreditor Agreement, together with all such
powers as are reasonably incidental thereto.

3. Governing Law and Miscellaneous Provisions. The provisions of Article 7 of
the ABL/Bond Intercreditor Agreement will apply with like effect to this Lien
Sharing and Priority Confirmation Joinder.

[signature page follows]

 

B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Lien Sharing and
Priority Confirmation Joinder to be executed by their respective officers or
representatives as of                                         , 20    ].

 

[insert name of New Representative] By:  

 

  Name:     Title:  

The Pari Notes Debt Agent hereby acknowledges receipt of this Lien Sharing and
Priority Confirmation Joinder and agrees to act as Pari Notes Debt Agent for the
New Representative and the holders of the Obligations represented thereby:

 

 

  ,   as Pari Notes Debt Agent

By:  

 

  Name:     Title:  

The ABL Agent hereby acknowledges receipt of this Lien Sharing and Priority
Confirmation Joinder and agrees to act as ABL Agent for the New Representative
and the holders of the Obligations represented thereby:

 

 

  , as ABL Agent By:  

 

  Name:     Title:  

 

B-3



--------------------------------------------------------------------------------

SCHEDULE 1

to ABL/Bond Intercreditor Agreement

SECURITY DOCUMENTS

PART A.

List of ABL Security Documents

 

1. Security Agreement, dated as of May 29, 2013, among the Grantors and ABL
Agent.

 

2. Trademark Security Agreement, dated as of May 29, 2013, among the Parent
Borrower and the ABL Agent.

 

3. And all other security agreements, pledge agreements, collateral assignments,
mortgages, deeds of trust, collateral agency agreements, control agreements or
other grants or transfers for security in the Collateral executed and delivered
by any of the Grantors in favor of the ABL Agent from time to time.

PART B.

List of Notes Security Documents

 

1. Collateral Agreement, dated as of May 29, 2013, among the Grantors and Notes
Collateral Agent.

 

2. Trademark Security Agreement, dated as of May 29, 2013, among Builders
FirstSource, Inc. and Notes Collateral Agent.

 

3. And all other security agreements, pledge agreements, collateral assignments,
mortgages, deeds of trust, collateral agency agreements, control agreements or
other grants or transfers for security in the Collateral executed and delivered
by any of the Grantors in favor of any Pari Notes Debt Agent from time to time.

 

1-1